(PAGE NUMBERS REFER TO PAPER DOCUMENT ONLY)

EXHIBIT 10.87

--------------------------------------------------------------------------------

CREDIT AGREEMENT

dated as of April 15, 2005

among

CPI CORP.
as the Company

THE VARIOUS FINANCIAL INSTITUTIONS PARTY HERETO,
as Lenders,

and

LASALLE BANK NATIONAL ASSOCIATION,
as Administrative Agent

LASALLE BANK NATIONAL ASSOCIATION,
as Arranger






--------------------------------------------------------------------------------




  TABLE OF CONTENTS         SECTION 1   DEFINITIONS 1         1.1      
Definitions 1 1.2       Other Interpretive Provisions 17       SECTION 2  
COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION     AND LETTER OF CREDIT
PROCEDURES 18         2.1       Commitments 18     2.1.1      Revolving Loan
Commitment 18     2.1.2      L/C Commitment 18 2.2       Loan Procedures 18    
2.2.1      Various Types of Loans 18     2.2.2      Borrowing Procedures 19    
2.2.3      Conversion and Continuation Procedures 19     2.2.4      Swing Line
Facility 20 2.3       Letter of Credit Procedures 22     2.3.1      L/C
Applications 22     2.3.2      Participations in Letters of Credit 23    
2.3.3      Reimbursement Obligations 23     2.3.4      Funding by Lenders to
Issuing Lender 24 2.4       Commitments Several 25 2.5       Certain Conditions
25         SECTION 3   EVIDENCING OF LOANS 25         3.1       Notes 25 3.2    
  Recordkeeping 25         SECTION 4   INTEREST 25         4.1       Interest
Rates 25 4.2       Interest Payment Dates 26   4.3       Setting and Notice of
LIBOR Rates 26   4.4       Computation of Interest 26         SECTION 5   FEES
26         5.1       Closing Fee 26 5.2       Non-Use Fee 26 5.3       Letter of
Credit Fees 26 5.4       Administrative Agent’s Fees 27       SECTION 6  
REDUCTION OR TERMINATION OF THE REVOLVING     COMMITMENT; PREPAYMENTS 27        
6.1       Reduction or Termination of the Revolving Commitment 27     6.1.1     
Voluntary Reduction or Termination of the Revolving                   Commitment
27     6.1.2      All Reductions of the Revolving Commitment 27         i




--------------------------------------------------------------------------------




6.2       Prepayments; Cleandown 27     6.2.1      Voluntary Prepayments 27    
6.2.2      Clean Down 28     6.2.3      Mandatory Prepayments 28 6.3      
Manner of Prepayments 29     6.3.1      All Prepayments 29 6.4       Repayments
29     6.4.1      Revolving Loans 29         SECTION 7   MAKING AND PRORATION OF
PAYMENTS; SETOFF; TAXES 29         7.1       Making of Payments 29 7.2      
Application of Certain Payments 29 7.3       Due Date Extension 29 7.4      
Setoff 30 7.5       Proration of Payments 30 7.6       Taxes 30         SECTION
8   INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS 32         8.1       
Increased Costs 32 8.2        Basis for Determining Interest Rate Inadequate or
Unfair 33 8.3        Changes in Law Rendering LIBOR Loans Unlawful 33 8.4       
Funding Losses 34 8.5        Right of Lenders to Fund through Other Offices 34
8.6        Discretion of Lenders as to Manner of Funding 34 8.7       
Mitigation of Circumstances; Replacement of Lenders 34 8.8        Conclusiveness
of Statements; Survival of Provisions 35         SECTION 9   REPRESENTATIONS AND
WARRANTIES 35         9.1       Organization; Locations of Executive Office;
FEIN 35 9.2       Authorization; No Conflict 36 9.3       Validity and Binding
Nature 36 9.4       Financial Condition 36 9.5       No Material Adverse Change
36 9.6       Litigation and Contingent Liabilities 36 9.7       Ownership of
Properties; Liens 36 9.8       Equity Ownership; Subsidiaries 37 9.9      
Pension Plans 37 9.10     Investment Company Act 38 9.11     Public Utility
Holding Company Act 38 9.12     Regulation U 38 9.13     Taxes 38 9.14    
Solvency, etc 38 9.15     Environmental Matters 38 9.16     Insurance 39 9.17  
  Real Property 39 9.18     Information 39   9.19     Intellectual Property 40  
      ii        




--------------------------------------------------------------------------------



9.20       Burdensome Obligations 40 9.21       Labor Matters 40 9.22       No
Default 40 9.23       Sears Agreements 40 9.24       Dormant Entities 40        
SECTION 10   AFFIRMATIVE COVENANTS 41         10.1       Reports, Certificates
and Other Information 41     10.1.1      Annual Report 41     10.1.2     
Interim Reports 41     10.1.3      Compliance Certificates 42     10.1.4     
Reports to the SEC and to Shareholders 42     10.1.5      Notice of Default,
Litigation and ERISA Matters 42     10.1.6      Management Reports 43    
10.1.7      Projections 43     10.1.8      Other Information 43     10.1.9     
Retail Location Closings and Openings 43     10.1.10    Capital Expenditure
Report 43     10.1.11    Schedule 9.1 43 10.2       Books, Records and
Inspections 44 10.3       Maintenance of Property; Insurance 44 10.4      
Compliance with Laws; OFAC/BSA Provision; Payment of Taxes and     Liabilities
44 10.5       Maintenance of Existence, etc 45 10.6       Use of Proceeds 45
10.7       Employee Benefit Plans 45 10.8       Environmental Matters 46
10.9       Further Assurances 46 10.10     Deposit Accounts 46         SECTION
11   NEGATIVE COVENANTS 46         11.1       Debt 46 11.2       Liens 47
11.3       Operating Leases 48 11.4       Restricted Payments 49 11.5      
Mergers, Consolidations, Sales 49 11.6       Modification of Organizational
Documents 49 11.7       Transactions with Affiliates 49 11.8       Inconsistent
Agreements 50 11.9       Business Activities; Issuance of Equity 50 11.10    
Investments 50 11.11     Most Favored Lender 51 11.12     Restriction of
Amendments to Certain Documents 51 11.13     Dormant Entities 51 11.14    
Fiscal Year 51 11.15     Financial Covenants 51     11.15.1    Minimum EBITDA 51
        iii

 




--------------------------------------------------------------------------------



    11.15.2     Total Funded Debt to EBITDA Ratio 52     11.15.3     Minimum Net
Worth 52     11.15.4     Capital Expenditures 52         SECTION 12  
EFFECTIVENESS; CONDITIONS OF LENDING, ETC 52         12.1       Initial Credit
Extension 53     12.1.1     Financial Statements 53     12.1.2     Notes 53    
12.1.3     Authorization Documents 53     12.1.4     Consents, etc 54     12.1.5
    Letter of Direction 54     12.1.6     Guaranty Agreement 54     12.1.7    
Opinions of Counsel 54     12.1.8     Insurance 54     12.1.9     Copies of
Sears Agreements 54     12.1.10   Copies of Prudential Documents 54    
12.1.11   Payment of Fees 54     12.1.12   Solvency Certificate 54     12.1.13 
 Search Results; Lien Terminations 54     12.1.14   Closing Certificate 55    
12.1.15   Other 55     12.1.16   EBITDA Verification Report 55 12.2      
Conditions 55     12.2.1    Compliance with Warranties, No Default, etc 55    
12.2.2    Confirmatory Certificate 55         SECTION 13   EVENTS OF DEFAULT AND
THEIR EFFECT 55         13.1       Events of Default 56     13.1.1  
 Non-Payment of the Loans, etc 56     13.1.2    Non-Payment of Other Debt 56    
13.1.3    Other Material Obligations 56     13.1.4    Bankruptcy, Insolvency,
etc 56     13.1.5    Non-Compliance with Loan Documents 56     13.1.6  
 Representations; Warranties 57     13.1.7    Pension Plans 57     13.1.8  
 Judgments 57     13.1.9    Guaranty; Sears Agreements 57     13.1.10  Change of
Control 58     13.1.11  Closing of Locations 58     13.1.12  Material Adverse
Effect 58 13.2       Effect of Event of Default 58 13.3       Application of
Proceeds 58         SECTION 14   THE AGENTS 59         14.1       Appointment
and Authorization 59 14.2       Issuing Lender 60 14.3       Delegation of
Duties 60   iv




--------------------------------------------------------------------------------



14.4       Exculpation of Administrative Agent 60 14.5       Reliance by
Administrative Agent 60 14.6       Notice of Default 61 14.7       Credit
Decision 61 14.8       Indemnification 62 14.9       Administrative Agent in
Individual Capacity 62 14.10     Successor Administrative Agent 62 14.11    
Administrative Agent May File Proofs of Claim 63 14.12     Other Agents;
Arrangers and Managers 64                 SECTION 15   GENERAL 64        
15.1       Waiver; Amendments 64 15.2       Confirmations 65 15.3       Notices
65 15.4       Computations 65 15.5       Costs, Expenses and Taxes 65 15.6      
Assignments; Participations 66     15.6.1 Assignments 66     15.6.2
Participations 67 15.7       Register 67 15.8       GOVERNING LAW 68 15.9      
Confidentiality 68 15.10     Severability 68 15.11     Nature of Remedies 69
15.12     Entire Agreement 69 15.13     Counterparts 69 15.14     Successors and
Assigns 69 15.15     Captions. 69 15.16     Customer Identification - USA
Patriot Act Notice 69 15.17     INDEMNIFICATION BY THE COMPANY 69 15.18    
Nonliability of Lenders 70 15.19     FORUM SELECTION AND CONSENT TO JURISDICTION
71 15.20     WAIVER OF JURY TRIAL 71 15.21     Statutory Notice - Oral
Commitments 72

                            ANNEXES     ANNEX A Lenders and Pro Rata Shares
ANNEX B Addresses for Notices                          SCHEDULES     SCHEDULE
1.1 Fiscal Periods SCHEDULE 9.1 Formation Information SCHEDULE 9.8 Subsidiaries
    v




--------------------------------------------------------------------------------



SCHEDULE 9.16 Insurance SCHEDULE 9.17 Real Property SCHEDULE 9.21 Labor Matters
SCHEDULE 11.1 Existing Debt SCHEDULE 11.2 Existing Lien SCHEDULE 11.10
Investments SCHEDULE 12.1 Debt to be Repaid                          EXHIBITS  
  EXHIBIT A Form of Note (Section 3.1) EXHIBIT B Form of Compliance Certificate
(Section 10.1.3) EXHIBIT C Form of Assignment Agreement (Section 15.6.1) EXHIBIT
D Form of Notice of Borrowing (Section 2.2.2) EXHIBIT E Form of Notice of
Conversion/Continuation (Section 2.2.3) EXHIBIT F Documents and Requirements
List     vi




--------------------------------------------------------------------------------




CREDIT AGREEMENT

                THIS CREDIT AGREEMENT dated as of April 15, 2005 (this
“Agreement”), is entered into among CPI CORP., a Delaware corporation (the
“Company”), the financial institutions that are or may from time to time become
parties hereto (together with their respective successors and assigns, the
“Lenders”) and LASALLE BANK NATIONAL ASSOCIATION (in its individual capacity,
“LaSalle”), as administrative agent for the Lenders.

                The Lenders have agreed to make available to the Company a
revolving credit facility (which includes letters of credit) upon the terms and
conditions set forth herein.

                In consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

                SECTION 1        DEFINITIONS.

 

                  1.1           Definitions.  When used herein the following
terms shall have the following meanings:

 

                Acquisition  means any transaction or series of related
transactions for the purpose of or resulting, directly or indirectly, in (a) the
acquisition of all or substantially all of the assets of a Person, or of all or
substantially all of any business or division of a Person, (b) the acquisition
of in excess of 50% of the Capital Securities of any Person, or otherwise
causing any Person to become a Subsidiary, or (c) a merger or consolidation or
any other combination with another Person (other than a Person that is already a
Subsidiary).

                Additional Covenant  means any affirmative or negative covenant
or similar restriction applicable to the Company or any other Loan Party
(regardless of whether such provision is labeled or otherwise characterized as a
covenant) the subject matter of which either (i) is similar to that of the
covenants in SECTION 10 or SECTION 11 of this Agreement, or related definitions
of this Agreement, but contains one or more percentages, amounts or formulas
that is more restrictive than those set forth in this Agreement or more
beneficial to the holder or holders of the Debt created or evidenced by the
document in which such covenant or similar restriction is contained (and such
covenant or similar restriction shall be deemed an Additional Covenant only to
the extent that it is more restrictive or more beneficial) or (ii) is different
from the subject matter of the covenants in SECTION 10 or SECTION 11 of this
Agreement, or related definitions of this Agreement.

                Additional Default  means any provision contained in any
document or instrument creating or evidencing Debt of the Company or any other
Loan Party that permits the holder or holders of such Debt to accelerate (with
the passage of time or giving of notice or both) the maturity thereof or
otherwise requires the Company or any other Loan Party to purchase such Debt
prior to the stated maturity thereof and which either (i) is similar to the
Events of Default contained in SECTION 13 of this Agreement, or related
definitions of this Agreement, but contains one or more percentages, amounts or
formulas that is more restrictive or has a shorter grace period than those set
forth herein or is more beneficial to the holders of such other Debt (and such
provision shall be deemed an Additional Default only to the extent that it is
more




--------------------------------------------------------------------------------




restrictive, has a shorter grace period or is more beneficial) or (ii) is
different from the subject matter of the Events of Default contained in SECTION
13 of this Agreement, or related definitions of this Agreement.

                Administrative Agent  means LaSalle in its capacity as
administrative agent for the Lenders hereunder and any successor thereto in such
capacity.

                Affected Loan  - see Section 8.3.

                Affiliate  of any Person means (a) any other Person which,
directly or indirectly, controls or is controlled by or is under common control
with such Person, (b) any officer or director of such Person and (c) with
respect to any Lender, any entity administered or managed by such Lender or an
Affiliate or investment advisor thereof and which is engaged in making,
purchasing, holding or otherwise investing in commercial loans. A Person shall
be deemed to be “controlled by” any other Person if such Person possesses,
directly or indirectly, power to vote 10% or more of the securities (on a fully
diluted basis) having ordinary voting power for the election of directors or
managers or power to direct or cause the direction of the management and
policies of such Person whether by contract or otherwise. Unless expressly
stated otherwise herein, neither the Administrative Agent nor any Lender shall
be deemed an Affiliate of any Loan Party.

                Agent Fee Letter  means the Fee letter dated as of the date
hereof between the Company and the Administrative Agent.

                Agreement  - see the Preamble.

                Applicable Margin  means, for any day, the rate per annum set
forth below opposite the level (the “Level”) then in effect, it being understood
that the Applicable Margin for (i) LIBOR Loans shall be the percentage set forth
under the column “LIBOR Margin”, (ii) Base Rate Loans shall be the percentage
set forth under the column “Base Rate Margin”, (iii) the Non-Use Fee Rate shall
be the percentage set forth under the column “Non-Use Fee Rate” and (iv) the L/C
Fee shall be the percentage set forth under the column “L/C Fee Rate”:

 

Level Total Funded Debt
to EBITDA Ratio LIBOR Margin   Base Rate Margin   Non-Use Fee Rate   L/C Fee
Rate

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

I Greater than or equal to 1.50 to 1.00 2.50%   0.25%   0.50%     2.50% II Less
than 1.50 to 1.00 but greater than or equal to 1.00 to 1.00 2.25%   0.00%  
0.375%   2.25% III Less than 1.00 to 1.00 2.00%   0.00%   0.25%     2.00%




2

--------------------------------------------------------------------------------




                The LIBOR Margin, the Base Rate Margin, the Non-Use Fee Rate and
the L/C Fee Rate shall be adjusted, to the extent applicable, on the fifth (5th)
Business Day after the Company provides or is required to provide the annual and
quarterly financial statements and other information pursuant to Section 10.1.1
or 10.1.2, as applicable, and the related Compliance Certificate, pursuant to
Section 10.1.3. Notwithstanding anything contained in this paragraph to the
contrary, (a) if the Company fails to deliver the such financial statements and
Compliance Certificate in accordance with the provisions of Section 10.1.1,
10.1.2 and 10.1.3, the LIBOR Margin, the Base Rate Margin, the Non-Use Fee Rate
and the L/C Fee Rate shall be based upon Level I above beginning on the date
such financial statements and Compliance Certificate were required to be
delivered until the fifth (5th) Business Day after such financial statements and
Compliance Certificate are actually delivered, whereupon the Applicable Margin
shall be determined by the then current Level; (b) no reduction to any
Applicable Margin shall become effective at any time when an Event of Default or
Unmatured Event of Default has occurred and is continuing; and (c) the initial
Applicable Margin on the Closing Date shall be based on Level I until the date
on which the financial statements and Compliance Certificate are required to be
delivered for the Fiscal Quarter ending November 10, 2005.

                Asset Disposition  means the sale, lease, assignment or other
transfer for value (each, a “Disposition”) by any Loan Party to any Person
(other than a Loan Party) of any asset or right of such Loan Party (including,
the loss, destruction or damage of any thereof or any actual or threatened (in
writing to any Loan Party) condemnation, confiscation, requisition, seizure or
taking thereof) other than (a) the Disposition of any asset which is to be
replaced, and is in fact replaced, within 180 days with another asset performing
the same or a similar function or that is otherwise useful in the business of a
Loan Party, (b) the sale or lease of inventory or obsolete equipment, including,
without limitation, any excess equipment, in the ordinary course of business and
(c) other Dispositions in any Fiscal Year the Net Cash Proceeds of which do not
in the aggregate exceed $250,000.

                Assignee  - see Section 15.6.1.

                Assignment Agreement  - see Section 15.6.1.

                Attorney Costs  means, with respect to any Person, all
reasonable fees and charges of any counsel to such Person, and all court costs
and similar legal expenses.

                Bank Product Agreements  means those certain cash management
service agreements entered into from time to time between any Loan Party and a
Lender or its Affiliates in connection with any of the Bank Products.

                Bank Product Obligations  means all obligations, liabilities,
contingent reimbursement obligations, fees, and expenses owing by the Loan
Parties to any Lender or its Affiliates pursuant to or evidenced by the Bank
Product Agreements and irrespective of whether for the payment of money, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, and including all such amounts that a Loan Party is
obligated to reimburse to the Administrative Agent or any Lender as a result of
the Administrative Agent or such Lender purchasing participations or executing
indemnities or reimbursement obligations with respect to the Bank Products
provided to the Loan Parties pursuant to the Bank Product Agreements.




3

--------------------------------------------------------------------------------




                Bank Products  means any service or facility extended to any
Loan Party by any Lender or its Affiliates including: (a) credit cards,
(b) credit card processing services, (c) debit cards, (d) purchase cards,
(e) ACH Transactions, (f) cash management, including controlled disbursement,
accounts or services, or (g) Hedging Agreements.

                Base Rate  means at any time the greater of (a) the Federal
Funds Rate plus 0.5% and (b) the Prime Rate.

                Base Rate Loan  means any Loan which bears interest at or by
reference to the Base Rate.

                Base Rate Margin  - see the definition of Applicable Margin.

                Business Day  means any day on which LaSalle is open for
commercial banking business in Chicago, Illinois and, in the case of a Business
Day which relates to a LIBOR Loan, on which dealings are carried on in the
London interbank eurodollar market.

                Canadian Entities  means (i) CPI Corp., a Nova Scotia unlimited
liability company, and (ii) CPI Portrait Studios of Canada Corp., a Nova Scotia
unlimited liability company.

                Capital Expenditures  means all expenditures which, in
accordance with GAAP, would be required to be capitalized and shown on the
consolidated balance sheet of the Company, including expenditures in respect of
Capital Leases, but excluding expenditures made in connection with the
replacement, substitution or restoration of assets to the extent financed
(a) from insurance proceeds (or other similar recoveries) paid on account of the
loss of or damage to the assets being replaced or restored or (b) with awards of
compensation arising from the taking by eminent domain or condemnation of the
assets being replaced.

                Capital Lease  means, with respect to any Person, any lease of
(or other agreement conveying the right to use) any real or personal property by
such Person that, in conformity with GAAP, is accounted for as a capital lease
on the balance sheet of such Person.

                Capitalized Rentals  of any Person shall mean as of the date of
any determination thereof, the amount at which the aggregate present value of
future rentals due and to become due under all Capital Leases under which such
Person is a lessee would be reflected as a liability on a consolidated or
combined balance sheet of such Person in accordance with GAAP.

                Capital Securities  means, with respect to any Person, all
shares, interests, participations or other equivalents (however designated,
whether voting or non-voting) of such Person’s capital, whether now outstanding
or issued or acquired after the Closing Date, including common shares, preferred
shares, membership interests in a limited liability company, limited or general
partnership interests in a partnership, interests in a trust, interests in other
unincorporated organizations or any other equivalent of such ownership interest.

                Cash Collateralize  and Cash Collateral means to deliver cash
collateral to the Administrative Agent, to be held as cash collateral for
outstanding Letters of Credit, pursuant to documentation reasonably to the
Administrative Agent. Derivatives of such term have corresponding meanings.




4

--------------------------------------------------------------------------------




                Cash Equivalent Investment  means, at any time, (a) any evidence
of Debt, maturing not more than one year after such time, issued or guaranteed
by the United States Government or any agency thereof, (b) commercial paper,
maturing not more than one year from the date of issue, or corporate demand
notes, in each case (unless issued by a Lender or its holding company) rated at
least A-l by Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. or P-l by Moody’s Investors Service, Inc., (c) any certificate
of deposit, time deposit or banker’s acceptance, maturing not more than one year
after such time, or any overnight Federal Funds transaction that is issued or
sold by any Lender or its holding company (or by a commercial banking
institution that is a member of the Federal Reserve System and has a combined
capital and surplus and undivided profits of not less than $500,000,000),
(d) any repurchase agreement entered into with any Lender (or commercial banking
institution of the nature referred to in clause (c)) which (i) is secured by a
fully perfected security interest in any obligation of the type described in any
of clauses (a) through (c) above and (ii) has a market value at the time such
repurchase agreement is entered into of not less than 100% of the repurchase
obligation of such Lender (or other commercial banking institution) thereunder,
(e) money market accounts or mutual funds which invest exclusively in assets
satisfying the foregoing requirements, (f) investments listed on Schedule 11.10
and similar investments (other than foreign government bonds), (g) investments
in money market funds managed by or sponsored by Administrative Agent or any of
its Affiliates, and (h) other short term liquid investments approved in writing
by the Administrative Agent (which approval shall not be unreasonably withheld).

                Change of Control  means the occurrence of any of the following
events: (a) any Person or group of Persons (within the meaning of Section 13 or
14 of the Securities Exchange Act of 1934 shall acquire beneficial ownership
(within the meaning of Rule 13d-3 promulgated under such Act) of more than 30%
of the outstanding securities (on a fully diluted basis and taking into account
any securities or contract rights exercisable, exchangeable or convertible into
equity securities) of the Company having voting rights in the election of
directors under normal circumstances; (b) during any period of two consecutive
years, the first such period commencing the day before the Closing Date, a
majority of the members of the Board of Directors of the Company shall cease to
be Continuing Members; or (c) except for the Dormant Entities and except for the
merger of any Wholly-Owned Subsidiary or any Dormant Entity with or into any
other Wholly-Owned Subsidiary (if a Wholly-Owned Subsidiary is the surviving
entity), any Subsidiary of the Company ceases to be a Wholly-Owned Subsidiary of
the Company. For purposes of the foregoing, “Continuing Member” means a member
of the Board of Directors of the Company who either (i) was a member of the
Company’s Board of Directors at the beginning of such two year period and has
been such continuously thereafter or (ii) became a member of such Board of
Directors after the beginning of such two year period and whose election or
nomination for election was approved by a vote of the majority of the Continuing
Members then members of the Company’s Board of Directors at the beginning of
such two year period or whose election or nomination for election was previously
so approved.

                Closing Date  - see Section 12.1.

                Code  means the Internal Revenue Code of 1986.




5

--------------------------------------------------------------------------------




                Commitment  means, as to any Lender, such Lender’s commitment to
make Loans, and to issue or participate in Letters of Credit, under this
Agreement. The initial amount of each Lender’s commitment to make Loans is set
forth on Annex Error! Reference source not found..

                Company  - see the Preamble.

                Compliance Certificate  means a Compliance Certificate in
substantially the form of Exhibit  Error! Reference source not found..

                Computation Period  means each period of four consecutive Fiscal
Quarters ending on the last day of a Fiscal Quarter.

                Consolidated Net Income  means, with respect to the Company and
its Subsidiaries for any period, the net income (or loss) of the Company and its
Subsidiaries for such period, excluding any gains or losses from Asset
Dispositions described in clauses (a) and (c) of the definition of Asset
Dispositions.

                Contingent Liability  means, with respect to any Person, each
obligation and liability of such Person and all such obligations and liabilities
of such Person incurred pursuant to any agreement, undertaking or arrangement by
which such Person: (a) guarantees, endorses or otherwise becomes or is
contingently liable upon (by direct or indirect agreement, contingent or
otherwise, to provide funds for payment, to supply funds to, or otherwise to
invest in, a debtor, or otherwise to assure a creditor against loss) the
indebtedness, dividend, obligation or other liability of any other Person in any
manner (other than by endorsement of instruments in the course of collection),
including any indebtedness, dividend or other obligation which may be issued or
incurred at some future time; (b) guarantees the payment of dividends or other
distributions upon the Capital Securities of any other Person; (c) undertakes or
agrees (whether contingently or otherwise): (i) to purchase, repurchase, or
otherwise acquire any indebtedness, obligation or liability of any other Person
or any property or assets constituting security therefor, (ii) to advance or
provide funds for the payment or discharge of any indebtedness, obligation or
liability of any other Person (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise), or to maintain solvency, assets,
level of income, working capital or other financial condition of any other
Person, or (iii) to make payment to any other Person other than for value
received; (d) agrees to lease property or to purchase securities, property or
services from such other Person with the purpose or intent of assuring the owner
of such indebtedness or obligation of the ability of such other Person to make
payment of the indebtedness or obligation; (e) to induce the issuance of, or in
connection with the issuance of, any letter of credit for the benefit of such
other Person; or (f) undertakes or agrees otherwise to assure a creditor against
loss. The amount of any Contingent Liability shall (subject to any limitation
set forth herein) be deemed to be the outstanding principal amount (or maximum
permitted principal amount, if larger) of the indebtedness, obligation or other
liability guaranteed or supported thereby.

                Controlled Group  means all members of a controlled group of
corporations, all members of a controlled group of trades or businesses (whether
or not incorporated) under common control and all members of an affiliated
service group which, together with the Company or any




6

--------------------------------------------------------------------------------




of its Subsidiaries, are treated as a single employer under Section 414 of the
Code or Section 4001 of ERISA.

                Debt  of any Person means, without duplication, (a) all
indebtedness that is non-contingent and liquidated in amount or that should
under GAAP be included in liabilities and not just as a footnote on a balance
sheet, (b) all borrowed money of such Person, whether or not evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person as
lessee under Capital Leases including, without duplication, Capitalized Rentals,
which have been or should be recorded as liabilities on a balance sheet of such
Person in accordance with GAAP, (d) all obligations of such Person to pay the
deferred purchase price of property or services (excluding trade accounts
payable in the ordinary course of business), (e) all indebtedness secured by a
Lien on the property of such Person, whether or not such indebtedness shall have
been assumed by such Person; provided that if such Person has not assumed or
otherwise become liable for such indebtedness, such indebtedness shall be
measured as the lesser of the amount of any such indebtedness or the fair market
value of such property securing such indebtedness at the time of determination,
(f) all obligations, contingent or otherwise, with respect to the face amount of
all letters of credit (whether or not drawn), bankers’ acceptances and similar
obligations issued for the account of such Person (including the Letters of
Credit), (g) all Hedging Obligations of such Person, (h) all Contingent
Liabilities of such Person, (i) all Debt of any partnership of which such Person
is a general partner, and (j) any Capital Securities or other equity instrument,
whether or not mandatory redeemable, that under GAAP is or should be
characterized as debt and not equity, whether pursuant to financial accounting
standards board issuance No. 150 or otherwise.

                Debt to be Repaid  means Debt listed on Schedule 12.1.

                Designated Proceeds  - see Section 6.2.3(a).

                Dollar  and the sign “$” mean lawful money of the United States
of America.

                Dormant Entities  means each of the following: (a) Centrics
Technology, Inc., a Delaware corporation; (b) Consumer Programs Partner, Inc., a
Delaware corporation; (c) CPI Portrait Studios de Mexico, S. de R.L. de C.V., a
Mexico corporation; (d) CPI Prints Plus, Inc., a Delaware corporation; (e) CPI
Research and Development, Inc., a Delaware corporation; (f) CPI Technology
Corp., a Missouri corporation; (g) LBP Partnership, a Missouri general
partnership; (h) myportraits.com, Inc., a Missouri corporation; (i) P&W/LBP
Partnership, a Missouri general partnership; (j) Ridgedale Prints Plus, Inc., a
Minnesota corporation; and (k) Texas Portraits, L.P., a Delaware limited
partnership.

                EBITDA  means, for any period, Consolidated Net Income for such
period plus, to the extent deducted in determining such Consolidated Net Income,
(i) Interest Expense, (ii) income tax expense, (iii) depreciation, amortization,
(iv) non-cash charges not exceeding a cumulative aggregate of $3,000,000 while
this Agreement is in existence, for such period, (v) except as noted in the next
sentence, cash charges for severance expenses not exceeding a cumulative
aggregate of $2,000,000 while this Agreement is in existence, for such period,
and (vi) if applicable, the Special Adjustment Amount. Clause (v) above shall
not be applicable for any calculation made in or pursuant to the defined term
“Applicable Margin”. Without duplication




7

--------------------------------------------------------------------------------




of the Special Adjustment Amount, “EBITDA” shall be restated for all relevant
Computation Periods to exclude any gains or losses from Asset Dispositions
described in clauses (a) and (c) of the definition of Asset Dispositions and any
extraordinary gains or losses (as defined under GAAP).

                Environmental Claims  means all claims, however asserted, by any
governmental, regulatory or judicial authority or other Person alleging
potential liability or responsibility for violation of any Environmental Law, or
for release or injury to the environment.

                Environmental Laws  means all present or future federal, state
or local laws, statutes, common law duties, rules, regulations, ordinances and
codes, together with all administrative or judicial orders, consent agreements,
directed duties, requests, licenses, authorizations and permits of, and
agreements with, any governmental authority, in each case relating to any matter
arising out of or relating to public health and safety, or pollution or
protection of the environment or workplace, including any of the foregoing
relating to the presence, use, production, generation, handling, transport,
treatment, storage, disposal, distribution, discharge, emission, release,
threatened release, control or cleanup of any Hazardous Substance.

                ERISA  means the Employee Retirement Income Security Act of
1974.

                Event of Default  means any of the events described in
Section 13.1.

                Excluded Taxes  means taxes based upon, or measured by, the
Lender’s or Administrative Agent’s (or a branch of the Lender’s or
Administrative Agent’s) overall net income, overall net receipts, or overall net
profits (including franchise taxes imposed in lieu of such taxes), but only to
the extent such taxes are imposed by a taxing authority (a) in a jurisdiction in
which such Lender or Administrative Agent is organized, (b) in a jurisdiction
which the Lender’s or Administrative Agent’s principal office is located, or
(c) in a jurisdiction in which such Lender’s or Administrative Agent’s lending
office (or branch) in respect of which payments under this Agreement are made is
located.

                Federal Funds Rate  means, for any day, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by the Administrative Agent. The
Administrative Agent’s determination of such rate shall be binding and
conclusive absent manifest error.

                Fiscal Month means a fiscal month of a Fiscal Year.

                Fiscal Quarter  means a fiscal quarter of a Fiscal Year.

                Fiscal Year  means the fiscal year of the Company and its
Subsidiaries, which period shall be the 12-month period ending on the date
specified in Schedule 1.1 attached hereto of each calendar year. References to a
Fiscal Year with a number corresponding to any calendar year




8

--------------------------------------------------------------------------------




(e.g., “Fiscal Year 2004” or “2004 Fiscal Year”) refer to the Fiscal Year
beginning in the calendar year of such Fiscal Year as set forth in Schedule 1.1
(e.g., “Fiscal Year 2004” began in calendar year 2004 and ends in calendar year
2005).

                FRB  means the Board of Governors of the Federal Reserve System
or any successor thereto.

                GAAP  means generally accepted accounting principles set forth
from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
U.S. accounting profession) and the Securities and Exchange Commission, which
are applicable to the circumstances as of the date of determination.

                Group  - see Section 2.2.1.

                Guarantor Obligations  has the meaning set forth in the Guaranty
Agreement.

                Guaranty Agreement  means the Guaranty Agreement dated as of the
date hereof executed and delivered by Consumer Programs Incorporated, a Missouri
corporation, CPI Canadian Holdings, Inc., a Delaware corporation, CPI Images,
L.L.C., a Missouri limited liability company, and CPI International Holdings,
Inc., a Delaware corporation., together with any joinders thereto from time to
time, and any other guaranty executed by a Loan Party, in each case in form and
substance reasonably satisfactory to the Administrative Agent.

                Hazardous Substances  means (a) any petroleum or petroleum
products, radioactive materials, asbestos in any form that is or could become
friable, urea formaldehyde foam insulation, dielectric fluid containing levels
of polychlorinated biphenyls, radon gas and mold; (b) any chemicals, materials,
pollutant or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
substances”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, “pollutants” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or release of which is prohibited, limited or regulated by any
governmental authority or for which any duty or standard of care is imposed
pursuant to, any Environmental Law.

                Hedging Agreement  means any interest rate, currency or
commodity swap agreement, cap agreement or collar agreement, and any other
agreement or arrangement designed to protect a Person against fluctuations in
interest rates, currency exchange rates or commodity prices.

                Hedging Obligation  means, with respect to any Person, any
liability of such Person under any Hedging Agreement. The amount of any Person’s
obligation in respect of any Hedging Obligation shall be deemed to be the
incremental obligation that would be reflected in the financial statements of
such Person in accordance with GAAP.

                Indemnified Liabilities  - see Section 15.17.




9

--------------------------------------------------------------------------------




                Insurance Proceeds  means any insurance and/or condemnation
proceeds payable as a consequence of damage to or destruction of any assets of
the Company or any other Loan Party.

                Interest Expense  means for any period the consolidated interest
expense of the Company and its Subsidiaries for such period (including all
imputed interest on Capital Leases).

                Interest Period  means, as to any LIBOR Loan, the period
commencing on the date such Loan is borrowed or continued as, or converted into,
a LIBOR Loan and ending on the date one, two, three or six months thereafter as
selected by the Company pursuant to Section 2.2.2 or 2.2.3, as the case may be;
provided that:

 

                  (a)             if any Interest Period would otherwise end on
a day that is not a Business Day, such Interest Period shall be extended to the
following Business Day unless the result of such extension would be to carry
such Interest Period into another calendar month, in which event such Interest
Period shall end on the preceding Business Day;    
                (b)            any Interest Period that begins on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period shall end on the last Business Day of the calendar month
at the end of such Interest Period; and                     (c)             the
Company may not select any Interest Period for a Revolving Loan which would
extend beyond the scheduled Termination Date.

 

                Investment  means, with respect to any Person, any investment in
another Person, whether by acquisition of any debt or Capital Security, by
making any loan or advance, by becoming obligated with respect to a Contingent
Liability in respect of obligations of such other Person (other than travel and
similar advances to employees in the ordinary course of business) or by making
an Acquisition.

                Issuing Lender  means LaSalle, in its capacity as the issuer of
Letters of Credit hereunder, or any Affiliate of LaSalle that may from time to
time issue Letters of Credit, and their successors and assigns in such capacity.

                LaSalle  - see the Preamble.

                L/C Application  means, with respect to any request for the
issuance of a Letter of Credit, a letter of credit application in the form being
used by the Issuing Lender at the time of such request for the type of letter of
credit requested.

                L/C Fee Rate  - see the definition of Applicable Margin.

                Lender  - see the Preamble. References to the “Lenders” shall
include the Issuing Lender; for purposes of clarification only, to the extent
that LaSalle (or any successor Issuing Lender) may have any rights or
obligations in addition to those of the other Lenders due to its status as
Issuing Lender, its status as such will be specifically referenced. In addition
to the foregoing, the term “Lender” shall include Affiliates of a Lender
providing a Bank Product.

                Lender Party  - see Section 15.17.




10

--------------------------------------------------------------------------------




                Letter of Credit  - see Section 2.1.2.

                LIBOR Loan  means any Loan which bears interest at a rate
determined by reference to the LIBOR Rate.

                LIBOR Margin  - see the definition of Applicable Margin.

                LIBOR Office  means with respect to any Lender the office or
offices of such Lender which shall be making or maintaining the LIBOR Loans of
such Lender hereunder. A LIBOR Office of any Lender may be, at the option of
such Lender, either a domestic or foreign office.

                LIBOR Rate  means a rate of interest equal to (a) the per annum
rate of interest at which United States dollar deposits in an amount comparable
to the amount of the relevant LIBOR Loan and for a period equal to the relevant
Interest Period are offered in the London Interbank Eurodollar market at
11:00 A.M. (London time) two (2) Business Days prior to the commencement of such
Interest Period (or three (3) Business Days prior to the commencement of such
Interest Period if banks in London, England were not open and dealing in
offshore United States dollars on such second preceding Business Day), as
displayed in the Bloomberg Financial Markets system (or other authoritative
source selected by the Administrative Agent in its sole discretion) or, if the
Bloomberg Financial Markets system or another authoritative source is not
available, as the LIBOR Rate is otherwise determined by the Administrative Agent
in its sole and absolute discretion, divided by (b) a number determined by
subtracting from 1.00 the then stated maximum reserve percentage for determining
reserves to be maintained by member banks of the Federal Reserve System for
Eurocurrency funding or liabilities as defined in Regulation D (or any successor
category of liabilities under Regulation D), such rate to remain fixed for such
Interest Period. The Administrative Agent’s determination of the LIBOR Rate
shall be conclusive, absent manifest error.

                Lien  means, with respect to any Person, any interest granted by
such Person in any real or personal property, asset or other right owned or
being purchased or acquired by such Person (including an interest in respect of
a Capital Lease) which secures payment or performance of any obligation and
shall include any mortgage, lien, encumbrance, title retention lien, charge or
other security interest of any kind, whether arising by contract, as a matter of
law, by judicial process or otherwise.

                Loan Documents  means this Agreement, the Notes, the Letters of
Credit, the Master Letter of Credit Agreement, the L/C Applications, the Agent
Fee Letter, and all documents, instruments and agreements delivered in
connection with the foregoing from time to time.

                Loan Party  means the Company and each Subsidiary (including
each Dormant Entity and each Canadian Entity), and including, Consumer Programs
Incorporated, a Missouri corporation, CPI Canadian Holdings, Inc., a Delaware
corporation, CPI Images, L.L.C., a Missouri limited liability company, and CPI
International Holdings, Inc., a Delaware corporation.

                Loan or Loans  means, as the context may require, Revolving
Loans, and/or Swing Line Loans.

                Mandatory Prepayment Event  - see Section 6.2.3(a).




11

--------------------------------------------------------------------------------




                Margin Stock  means any “margin stock” as defined in
Regulation U.

                Master Letter of Credit Agreement  means, at any time, with
respect to the issuance of Letters of Credit, a master letter of credit
agreement or reimbursement agreement in the form, if any, being used by the
Issuing Lender at such time.

                Material Adverse Effect  means (a) a material adverse change in,
or a material adverse effect upon, the financial condition, operations, assets,
business, properties or prospects of the Loan Parties taken as a whole, (b) a
material impairment of the ability of any Loan Party to perform any of the
Obligations under any Loan Document or (c) a material adverse effect upon any
substantial portion of the assets of the Company or any Loan Party, taken as a
whole, or upon the legality, validity, binding effect or enforceability against
any Loan Party of any Loan Document.

                Multiemployer Pension Plan  means a multiemployer plan, as
defined in Section 4001(a)(3) of ERISA, to which the Company or any other member
of the Controlled Group may have any liability.

                Net Cash Proceeds  means:

 

                 (a)              with respect to any Asset Disposition, the
aggregate cash proceeds (including cash proceeds received pursuant to policies
of insurance or by way of deferred payment of principal pursuant to a note,
installment receivable or otherwise, but only as and when received) received by
any Loan Party pursuant to such Asset Disposition net of (i) the direct costs
relating to such sale, transfer or other disposition (including sales
commissions and legal, accounting and investment banking fees), (ii) taxes paid
or reasonably estimated by the Company to be payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements) and (iii) amounts required to be applied to the repayment of any
Debt secured by a Lien on the asset subject to such Asset Disposition (other
than the Loans);                    (b)             with respect to any issuance
of Capital Securities, the aggregate cash proceeds received by any Loan Party
pursuant to such issuance, net of the direct costs relating to such issuance
(including sales and underwriters’ commissions);    
               (c)              with respect to any issuance of Debt, the
aggregate cash proceeds received by any Loan Party pursuant to such issuance,
net of the direct costs of such issuance (including up-front, underwriters’ and
placement fees); and                    (d)             the aggregate cash
proceeds received by any Loan Party with respect to Insurance Proceeds.

 

                Non-U.S. Participant  - see Section 7.6(d).

                Non-Use Fee Rate  - see the definition of Applicable Margin.

                Note  means a promissory note substantially in the form of
Exhibit A.




12

--------------------------------------------------------------------------------




                Notice of Borrowing  - see Section 2.2.2.

                Notice of Conversion/Continuation  - see Section 2.2.3.

                Obligations  means all obligations (monetary (including
post-petition interest, allowed or not) or otherwise) of any Loan Party under
this Agreement and any other Loan Document including Attorney Costs and any
reimbursement obligations of each Loan Party in respect of Letters of Credit and
surety bonds, all Hedging Obligations permitted hereunder which are owed to any
Lender or its Affiliate or Administrative Agent, and all Bank Products
Obligations, all in each case howsoever created, arising or evidenced, whether
direct or indirect, absolute or contingent, now or hereafter existing, or due or
to become due.

                OFAC  - see Section 10.4.

                Operating Lease  means any lease of (or other agreement
conveying the right to use) any real or personal property by any Loan Party, as
lessee, other than any Capital Lease.

                Paid in Full  means (a) the payment in full in cash and
performance of all Obligations and Guarantor Obligations, (b) the termination of
all Commitments, and (c) either (i) the cancellation and return to the
Administrative Agent of all Letters of Credit or (ii) the cash collateralization
of all Letters of Credit in accordance with the Credit Agreement.

                PBGC  means the Pension Benefit Guaranty Corporation and any
entity succeeding to any or all of its functions under ERISA.

                Participant  - see Section 15.6.2.

                Pension Plan  means a “pension plan”, as such term is defined in
Section 3(2) of ERISA, which is subject to Title IV of ERISA or the minimum
funding standards of ERISA (other than a Multiemployer Pension Plan), and as to
which the Company or any member of the Controlled Group may have any liability,
including any liability by reason of having been a substantial employer within
the meaning of Section 4063 of ERISA at any time during the preceding five
years, or by reason of being deemed to be a contributing sponsor under
Section 4069 of ERISA.

                Permitted Lien  means a Lien expressly permitted hereunder
pursuant to Section 11.2.

                Person  means any natural person, corporation, partnership,
trust, limited liability company, association, governmental authority or unit,
or any other entity, whether acting in an individual, fiduciary or other
capacity.

                Prime Rate  means, for any day, the rate of interest in effect
for such day as publicly announced from time to time by the Administrative Agent
as its prime rate (whether or not such rate is actually charged by the
Administrative Agent), which is not intended to be the Administrative Agent’s
lowest or most favorable rate of interest at any one time. Any change in the
Prime Rate announced by the Administrative Agent shall take effect at the
opening of business on the day specified in the public announcement of such
change; provided that the Administrative Agent shall not be obligated to give
notice of any change in the Prime Rate.




13

--------------------------------------------------------------------------------




                Pro Rata Share  means:

 

(a)

with respect to a Lender’s obligation to make Revolving Loans, participate in
Letters of Credit, reimburse the Issuing Lender, and receive payments of
principal, interest, fees, costs, and expenses with respect thereto, (x) prior
to the Revolving Commitment being terminated or reduced to zero, the percentage
obtained by dividing (i) such Lender’s Revolving Commitment, by (ii) the
aggregate Revolving Commitment of all Lenders and (y) from and after the time
the Revolving Commitment has been terminated or reduced to zero, the percentage
obtained by dividing (i) the aggregate unpaid principal amount of such Lender’s
Revolving Outstandings (after settlement and repayment of all Swing Line Loans
by the Lenders) by (ii) the aggregate unpaid principal amount of all Revolving
Outstandings;

  (b)

with respect to all other matters as to a particular Lender, the percentage
obtained by dividing (i) such Lender’s Revolving Commitment by (ii) the
aggregate amount of Revolving Commitment of all Lenders; provided that in the
event the Commitments have been terminated or reduced to zero, Pro Rata Share
shall be the percentage obtained by dividing (A) the principal amount of such
Lender’s Revolving Outstandings (after settlement and repayment of all Swing
Line Loans by the Lenders) by (B) the principal amount of all outstanding
Revolving Outstandings.

 

                Prudential Debt  means the Debt incurred by the Company pursuant
to the Prudential Debt Documents.

                Prudential Debt Documents  means all documents and instruments
relating to the Prudential Debt, executed or delivered from time to time,
including, without limitation, that certain Note Purchase Agreement dated June
16, 1997, pursuant to which the company issued its 7.46% senior unsecured notes
due June 16, 2007, as any of the foregoing may be amended, modified, restated or
replaced from time to time.

                Refunded Swing Line Loan  - see Section 2.2.4(c).

                Regulation D  means Regulation D of the FRB.

                Regulation U  means Regulation U of the FRB.

                Replacement Lender  - see Section 8.7(b).

                Reportable Event  means a reportable event as defined in
Section 4043 of ERISA and the regulations issued thereunder as to which the PBGC
has not waived the notification requirement of Section 4043(a), or the failure
of a Pension Plan to meet the minimum funding standards of Section 412 of the
Code (without regard to whether the Pension Plan is a plan described in
Section 4021(a)(2) of ERISA) or under Section 302 of ERISA.




14

--------------------------------------------------------------------------------




                Required Lenders  means, at any time, Lenders whose Pro Rata
Shares exceed 51.0000% as determined pursuant to clause (b) of the definition of
“Pro Rata Share”; provided, however, if there are two Lenders, then Required
Lenders shall mean both Lenders.

                Revolving Commitment  means (i) from the Closing Date, through
and including the last day of the Company’s 2005 Fiscal Year, $30,000,000, (ii)
during the Company’s 2006 Fiscal Year, $25,000,000, (iii) during the Company’s
2007 Fiscal Year, $20,000,000, and (iv) as the foregoing amounts may also be
reduced from time to time pursuant to Section 6.1.

                Revolving Loan  - see Section 2.1.1.

                Revolving Outstandings  means, at any time, the sum of (a) the
aggregate principal amount of all outstanding Revolving Loans, plus (b) the
Stated Amount of all Letters of Credit.

                Sale Leaseback  means (i) the sale or transfer by the Company of
its headquarters location (and related parking facilities) in St. Louis,
Missouri and the subsequent immediate leasing by the Company of all or a portion
of such location, or (ii) the sale or transfer by the Company of its facility in
Brampton, Ontario and the subsequent immediate leasing by the Company of all or
a portion of such location.

                SEC  means the Securities and Exchange Commission or any other
governmental authority succeeding to any of the principal functions thereof.

                Sears Agreements  means, collectively, (i) the License Agreement
dated as of January 1, 1999 by and between Sears, Roebuck and Co. and Consumer
Programs Incorporated, (ii) the License Agreement (Off Mall) dated as of January
1, 1999 by and between Sears, Roebuck and Co. and Consumer Programs
Incorporated, (iii) the License Agreement dated as of January 1, 1999 by and
between Sears Roebuck de Puerto Rico, Inc. and Consumer Programs Incorporated,
(iv) the Development and License Agreement dated as of January 31, 2001 by and
between Sears, Roebuck and Co. and Consumer Programs Incorporated, and (v) the
Sears License Agreement dated as of January 1, 2003 by and between Sears,
Roebuck and Co., Sears Canada Inc. and CPI Corp., and all documents and
agreements executed in connection with any of the foregoing, from time to time,
as any of the foregoing may be amended, modified, restated, or replaced from
time to time.

                Senior Officer  means, with respect to any Loan Party, any of
the chief executive officer, the chief financial officer, the chief operating
officer or the treasurer or assistant treasurer of such Loan Party.

                Special Adjustment Amount  means a Dollar amount equal to (i)
for the first Fiscal Quarter in the 2005 Fiscal Year, $21,851,106, (ii) for the
second Fiscal Quarter in the 2005 Fiscal year, $11,963,185, (iii) for the third
Fiscal Quarter in the 2005 Fiscal Year, $612,383, and (iv) for the fourth Fiscal
Quarter in the 2005 Fiscal Year, $0.00. The Special Adjustment Amount to be
added to EBITDA for the applicable Fiscal Quarter in the 2005 Fiscal Year shall
only be the amount set forth above for such Fiscal Quarter; such amounts are not
cumulative.

                Stated Amount  means, with respect to any Letter of Credit at
any date of determination, (a) the maximum aggregate amount available for
drawing thereunder under any and all




15

--------------------------------------------------------------------------------




circumstances plus (b) the aggregate amount of all unreimbursed payments and
disbursements under such Letter of Credit.

                Subordination Agreements  means all subordination agreements
executed by a holder of subordinated debt in favor of the Administrative Agent
and the Lenders from time to time after the Closing Date in form and substance
and on terms and conditions satisfactory to Administrative Agent.

                Subsidiary  means, with respect to any Person, a corporation,
partnership, limited liability company or other entity of which such Person
owns, directly or indirectly, such number of outstanding Capital Securities as
have more than 50% of the ordinary voting power for the election of directors or
other managers of such corporation, partnership, limited liability company or
other entity. Unless the context otherwise requires, each reference to
Subsidiaries herein shall be a reference to Subsidiaries of the Company.

                Swing Line Availability  means the lesser of (a) the Swing Line
Commitment Amount and (b) Revolving Loan Commitment less Revolving Outstandings
at such time.

                Swing Line Commitment Amount  means $5,000,000, as reduced from
time to time pursuant to Section 6.1, which commitment constitutes a subfacility
of the Revolving Commitment of the Swing Line Lender.

                Swing Line Lender  means LaSalle.

                Swing Line Loan  - see Section 2.2.4.

                Taxes  means any and all present and future taxes, duties,
levies, imposts, deductions, assessments, charges or withholdings, and any and
all liabilities (including interest and penalties and other additions to taxes)
with respect to the foregoing, but excluding Excluded Taxes.

                Termination Date  means the earlier to occur of (a) April 13,
2007, or (b) such other date on which the Commitments terminate pursuant to
SECTION 6 or SECTION 13.

                Termination Event  means, with respect to a Pension Plan that is
subject to Title IV of ERISA, (a) a Reportable Event, (b) the withdrawal of
Company or any other member of the Controlled Group from such Pension Plan
during a plan year in which Company or any other member of the Controlled Group
was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or was
deemed such under Section 4068(f) of ERISA, (c) the termination of such Pension
Plan, the filing of a notice of intent to terminate the Pension Plan or the
treatment of an amendment of such Pension Plan as a termination under
Section 4041 of ERISA, (d) the institution by the PBGC of proceedings to
terminate such Pension Plan or (e) any event or condition that might constitute
grounds under Section 4042 of ERISA for the termination of, or appointment of a
trustee to administer, such Pension Plan.

                Total Funded Debt  means, as to any Person, without duplication,
(a) all Debt of such Person for borrowed money or which has been incurred in
connection with the acquisition of assets (excluding Operating Leases),
including, without limitation, Debt permitted by Section 11.1(k), (b) all
payments in respect of item (a) above that were required to be made within one




16

--------------------------------------------------------------------------------




year from the date of any determination of Total Funded Debt, if the obligation
to make such payments shall constitute a current liability of the obligor under
GAAP, (c) all Capitalized Rentals of such Person, (d) any and all other Debt for
borrowed money (other than undrawn Letters of Credit), and (e) the face amount
of all letters of credit (including, without limitation, Letters of Credit) on
which the Company or any of its Subsidiaries is the account party, unless any
such letters of credit (including, without limitation, Letters of Credit) and
related fees are fully cash collateralized.

                Total Plan Liability  means, at any time, the present value of
all vested and unvested accrued benefits under all Pension Plans, determined as
of the then most recent valuation date for each Pension Plan, using PBGC
actuarial assumptions for single employer plan terminations.

                type  - see Section 2.2.1.

                Unfunded Liability  means the amount (if any) by which the
present value of all vested and unvested accrued benefits under all Pension
Plans exceeds the fair market value of all assets allocable to those benefits,
all determined as of the then most recent valuation date for each Pension Plan,
using PBGC actuarial assumptions for single employer plan terminations.

                Unmatured Event of Default  means any event that, if it
continues uncured, will, with lapse of time or notice or both, constitute an
Event of Default.

                Withholding Certificate  - see Section 7.6(d).

                Wholly-Owned Subsidiary  means, as to any Person, a Subsidiary
all of the Capital Securities of which (except directors’ qualifying Capital
Securities) are at the time directly or indirectly owned by such Person and/or
another Wholly-Owned Subsidiary of such Person.

 

                  1.2     Other Interpretive Provisions.  

 

                (a)    The meanings of defined terms are equally applicable to
the singular and plural forms of the defined terms.

   

                (b)    Section, Annex, Schedule and Exhibit references are to
this Agreement unless otherwise specified.

                    (c)    The term “including” is not limiting and means
“including without limitation.”    

                (d)    In the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including”; the
words “to” and “until” each mean “to but excluding”, and the word “through”
means “to and including.”

   

                (e)    Unless otherwise expressly provided herein,
(i) references to agreements (including this Agreement and the other Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, supplements and other modifications
thereto, but only to the extent such amendments, restatements, supplements and
other modifications are not prohibited by the terms of any Loan Document, and
(ii) references to any statute or regulation shall be construed as including all
statutory and




17

--------------------------------------------------------------------------------






  regulatory provisions amending, replacing, supplementing or interpreting such
statute or regulation.    

                (f)    This Agreement and the other Loan Documents may use
several different limitations, tests or measurements to regulate the same or
similar matters. All such limitations, tests and measurements are cumulative and
each shall be performed in accordance with its terms.

   

                (g)    This Agreement and the other Loan Documents are the
result of negotiations among and have been reviewed by counsel to the
Administrative Agent, the Company, the Lenders and the other parties thereto and
are the products of all parties. Accordingly, they shall not be construed
against the Administrative Agent or the Lenders merely because of the
Administrative Agent’s or Lenders’ involvement in their preparation.

   

                (h)    Unless the context otherwise requires, accounting terms
herein that are not defined herein shall be determined under GAAP. All financial
measurements contemplated hereunder respecting the Company shall be made and
calculated for the Company on a consolidated basis in accordance with GAAP
unless expressly provided otherwise herein.

 

                SECTION 2        COMMITMENTS OF THE LENDERS; BORROWING,
CONVERSION AND LETTER OF CREDIT PROCEDURES.

 

 

                2.1  Commitments.  On and subject to the terms and conditions of
this Agreement, each of the Lenders, severally and for itself alone, agrees to
make loans to, and to issue or participate in letters of credit for the account
of, the Company as follows:

 

 

                2.1.1    Revolving Loan Commitment.  Each Lender with a
Revolving Loan Commitment severally, but not jointly, agrees to make loans on a
revolving basis (“Revolving Loans”) from time to time until the Termination Date
in such Lender’s Pro Rata Share of such aggregate amounts as the Company may
request from all Lenders; provided that the Revolving Outstandings will not at
any time exceed Revolving Loan Commitment (less the amount of any Swing Line
Loans outstanding at such time).

 

 

                2.1.2    L/C Commitment.  Subject to Section 2.3.1 and the other
terms and provisions of this Agreement, the Issuing Lender agrees to issue
letters of credit (standby, documentary and trade), in each case containing such
terms and conditions as are permitted by this Agreement and are reasonably
satisfactory to the Issuing Lender (each, a “Letter of Credit”), at the request
of and for the account of the Company from time to time before the scheduled
Termination Date and, as more fully set forth in Section 2.3.2, each Lender
agrees to purchase a participation in each such Letter of Credit; provided that
(a) the aggregate Stated Amount of all Letters of Credit shall not at any time
exceed $10,000,000 and (b) the Revolving Outstandings shall not at any time
exceed Revolving Loan Commitment (less the amount of any Swing Line Loans
outstanding at such time).

 

                  2.2  Loan Procedures.  

 

                2.2.1            Various Types of Loans.  Each Revolving Loan
shall be divided into tranches which are, either a Base Rate Loan or a LIBOR
Loan (each a “type” of Loan), as




18

--------------------------------------------------------------------------------




 

the Company shall specify in the related notice of borrowing or conversion
pursuant to Section 2.2.2 or 2.2.3. LIBOR Loans having the same Interest Period
which expire on the same day are sometimes called a “Group” or collectively
“Groups”. Base Rate Loans and LIBOR Loans may be outstanding at the same time,
provided that not more than six (6) different Groups of LIBOR Loans shall be
outstanding at any one time. All borrowings, conversions and repayments of
Revolving Loans shall be effected so that each Lender will have a ratable share
(according to its Pro Rata Share) of all types and Groups of Loans.

 

 

                2.2.2            Borrowing Procedures.  The Company shall give
written notice (each such written notice, a “Notice of Borrowing”) substantially
in the form of Exhibit Error! Reference source not found. or telephonic notice
(followed immediately by a Notice of Borrowing) to the Administrative Agent of
each proposed borrowing not later than (a) in the case of a Base Rate borrowing,
11:00 A.M., Chicago time, on the proposed date of such borrowing (2:00 P.M.,
Chicago time, if such borrowing is a Swing Line Loan), and (b) in the case of a
LIBOR borrowing, 11:00 A.M., Chicago time, at least two Business Days (but if
there is more than one Lender, then such time period shall be three Business
Days) prior to the proposed date of such borrowing. Each such notice shall be
effective upon receipt by the Administrative Agent, shall be irrevocable, and
shall specify the date, amount and type of borrowing and, in the case of a LIBOR
borrowing, the initial Interest Period therefor. Promptly upon receipt of such
notice, the Administrative Agent shall advise each Lender thereof. Not later
than 1:00 P.M., Chicago time, on the date of a proposed borrowing, each Lender
shall provide the Administrative Agent at the office specified by the
Administrative Agent with immediately available funds covering such Lender’s Pro
Rata Share of such borrowing and, so long as the Administrative Agent has not
received written notice that the conditions precedent set forth in SECTION 11
with respect to such borrowing have not been satisfied, the Administrative Agent
shall pay over the funds received by the Administrative Agent to the Company on
the requested borrowing date. Each borrowing shall be on a Business Day. Each
Base Rate borrowing shall be in an aggregate amount of at least $25,000 and an
integral multiple of $25,000, and each LIBOR borrowing shall be in an aggregate
amount of at least $500,000 and an integral multiple of at least $500,000.

 

                  2.2.3            Conversion and Continuation Procedures.  

 

                (a)    Subject to Section 2.2.1, the Company may, upon
irrevocable written notice to the Administrative Agent in accordance with
clause (b) below:

 

                                (i)              elect, as of any Business Day,
to convert any Loans (or any part thereof in an aggregate amount not less than
$500,000 a higher integral multiple of $500,000) into Loans of the other type;
or

                                (ii)             elect, as of the last day of
the applicable Interest Period, to continue any LIBOR Loans having Interest
Periods expiring on such day (or any part thereof in an aggregate amount not
less than $500,000 or a higher integral multiple of $500,000) for a new Interest
Period;




19

--------------------------------------------------------------------------------




provided  that after giving effect to any prepayment, conversion or
continuation, the aggregate principal amount of each Group of LIBOR Loans shall
be at least $500,000 and an integral multiple of $500,000.

 

 

                (b)    The Company shall give written notice (each such written
notice, a “Notice of Conversion/Continuation”) substantially in the form of
Exhibit Error! Reference source not found. or telephonic notice (followed
immediately by a Notice of Conversion/Continuation) to the Administrative Agent
of each proposed conversion or continuation not later than (i) in the case of
conversion into Base Rate Loans, 11:00 A.M., Chicago time, on the proposed date
of such conversion and (ii) in the case of conversion into or continuation of
LIBOR Loans, 11:00 A.M., Chicago time, at least three Business Days prior to the
proposed date of such conversion or continuation, specifying in each case:

 

                                (i)              the proposed date of conversion
or continuation;

                                (ii)             the aggregate amount of Loans
to be converted or continued;

                                (iii)            the type of Loans resulting
from the proposed conversion or continuation; and

                                (iv)            in the case of conversion into,
or continuation of, LIBOR Loans, the duration of the requested Interest Period
therefor.

 

 

                (c)    If upon the expiration of any Interest Period applicable
to LIBOR Loans, the Company has failed to select timely a new Interest Period to
be applicable to such LIBOR Loans, the Company shall be deemed to have elected
to convert such LIBOR Loans into Base Rate Loans effective on the last day of
such Interest Period.

   

                (d)    The Administrative Agent will promptly notify each Lender
of its receipt of a notice of conversion or continuation pursuant to this
Section 2.2.3 or, if no timely notice is provided by the Company, of the details
of any automatic conversion.

   

                (e)    Any conversion of a LIBOR Loan on a day other than the
last day of an Interest Period therefor shall be subject to Section 8.4.

 

                  2.2.4            Swing Line Facility.  

 

                (a)    The Swing Line Facility will be applicable only if there
are two or more Lenders. The Administrative Agent shall notify the Swing Line
Lender upon the Administrative Agent’s receipt of any Notice of Borrowing.
Subject to the terms and conditions hereof, the Swing Line Lender may, in its
sole discretion, make available from time to time until the Termination Date
advances (each, a “Swing Line Loan”) in accordance with any such notice,
notwithstanding that after making a requested Swing Line Loan, the sum of the
Swing Line Lender’s Pro Rata Share of the Revolving Outstanding and all
outstanding Swing Line Loans, may exceed the Swing Line Lender’s Pro Rata Share
of the Revolving Commitment. The provisions of this Section 2.2.4 shall not
relieve Lenders of their obligations to make Revolving Loans under
Section 2.1.1; provided that if the Swing Line Lender makes a Swing Line Loan
pursuant to any such notice, such Swing Line Loan shall




20

--------------------------------------------------------------------------------






 

be in lieu of any Revolving Loan that otherwise may be made by the Lenders
pursuant to such notice. The aggregate amount of Swing Line Loans outstanding
shall not exceed at any time Swing Line Availability. Until the Termination
Date, the Company may from time to time borrow, repay and reborrow under this
Section 2.2.4. Each Swing Line Loan shall be made pursuant to a Notice of
Borrowing delivered by the Company to the Administrative Agent in accordance
with Section 2.2.2. Any such notice must be given no later than 2:00 P.M.,
Chicago time, on the Business Day of the proposed Swing Line Loan. Unless the
Swing Line Lender has received at least one Business Day’s prior written notice
from the Required Lenders instructing it not to make a Swing Line Loan, the
Swing Line Lender shall, notwithstanding the failure of any condition precedent
set forth in Section 12.2, be entitled to fund that Swing Line Loan, and to have
such Lender make Revolving Loans in accordance with Section 2.2.4(c) or purchase
participating interests in accordance with Section 2.2.4(d). Notwithstanding any
other provision of this Agreement or the other Loan Documents, each Swing Line
Loan shall constitute a Base Rate Loan. The Company shall repay the aggregate
outstanding principal amount of each Swing Line Loan upon demand therefor by the
Administrative Agent.

   

                (b)    The entire unpaid balance of each Swing Line Loan and all
other noncontingent Obligations shall be immediately due and payable in full in
immediately available funds on the Termination Date if not sooner paid in full
in cash or same day funds.

   

                (c)    The Swing Line Lender, at any time and from time to time,
but no less frequently than once weekly, shall on behalf of the Company (and the
Company hereby irrevocably authorizes the Swing Line Lender to so act on its
behalf) request each Lender with a Revolving Commitment (including the Swing
Line Lender) to make a Revolving Loan to the Company (which shall be a Base Rate
Loan) in an amount equal to that Lender’s Pro Rata Share of the principal amount
of all Swing Line Loans (the “Refunded Swing Line Loan”) outstanding on the date
such notice is given. Unless any of the events described in Section 13.1.4 has
occurred (in which event the procedures of Section 2.2.4(d) shall apply) and
regardless of whether the conditions precedent set forth in this Agreement to
the making of a Revolving Loan are then satisfied, each Lender shall disburse
directly to the Administrative Agent, its Pro Rata Share on behalf of the Swing
Line Lender, prior to 2:00 P.M., Chicago time, in immediately available funds on
the date that notice is given (provided that such notice is given by 12:00 p.m.,
Chicago time, on such date). The proceeds of those Revolving Loans shall be
immediately paid to the Swing Line Lender and applied to repay the Refunded
Swing Line Loan.

   

                (d)    If, prior to refunding a Swing Line Loan with a Revolving
Loan pursuant to Section 2.2.4(c), one of the events described in Section 13.1.4
has occurred, then, subject to the provisions of Section 2.2.4(e) below, each
Lender shall, on the date such Revolving Loan was to have been made for the
benefit of the Company, purchase from the Swing Line Lender an undivided
participation interest in the Swing Line Loan in an amount equal to its Pro Rata
Share of such Swing Line Loan. Upon request, each Lender shall promptly transfer
to the Swing Line Lender, in immediately available funds, the amount of its
participation interest.




21

--------------------------------------------------------------------------------






 

                (e)    Each Lender’s obligation to make Revolving Loans in
accordance with Section 2.2.4(c) and to purchase participation interests in
accordance with Section 2.2.4(d) shall be absolute and unconditional and shall
not be affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right that such Lender may have against the Swing
Line Lender, the Company or any other Person for any reason whatsoever; (ii) the
occurrence or continuance of any Unmatured Event of Default or Event of Default;
(iii) any inability of the Company to satisfy the conditions precedent to
borrowing set forth in this Agreement at any time, or (iv) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing. If and to the extent any Lender shall not have made such amount
available to the Administrative Agent or the Swing Line Lender, as applicable,
by 2:00 P.M., Chicago time, the amount required pursuant to Sections 2.2.4(c) or
2.2.4(d), as the case may be, on the Business Day on which such Lender receives
notice from the Administrative Agent of such payment or disbursement (it being
understood that any such notice received after noon, Chicago time, on any
Business Day shall be deemed to have been received on the next following
Business Day), such Lender agrees to pay interest on such amount to the
Administrative Agent for the Swing Line Lender’s account forthwith on demand,
for each day from the date such amount was to have been delivered to the
Administrative Agent to the date such amount is paid, at a rate per annum equal
to (a) for the first three days after demand, the Federal Funds Rate from time
to time in effect and (b) thereafter, the Base Rate from time to time in effect.

   

                (f)    Notwithstanding anything contained herein to the
contrary, if there is only one Lender, then the Swingline Commitment shall not
be effective and the provisions contained in this Agreement regarding Swingline
Loans shall not be applicable.

 

                  2.3  Letter of Credit Procedures.  

 

                2.3.1            L/C Applications.  The Company shall execute
and deliver to the Issuing Lender the Master Letter of Credit Agreement from
time to time in effect. The Company shall give notice to the Administrative
Agent and the Issuing Lender of the proposed issuance of each Letter of Credit
on a Business Day which is at least three Business Days (or such lesser number
of days as the Administrative Agent and the Issuing Lender shall agree in any
particular instance in their sole discretion) prior to the proposed date of
issuance of such Letter of Credit. Each such notice shall be accompanied by an
L/C Application, duly executed by the Company and in all respects satisfactory
to the Administrative Agent and the Issuing Lender, together with such other
documentation as the Administrative Agent or the Issuing Lender may request in
support thereof, it being understood that each L/C Application shall specify,
among other things, the date on which the proposed Letter of Credit is to be
issued, the expiration date of such Letter of Credit (which shall not be later
than the scheduled Termination Date (unless such Letter of Credit is Cash
Collateralized)) and whether such Letter of Credit is to be transferable in
whole or in part. Any Letter of Credit outstanding after the scheduled
Termination Date which is Cash Collateralized for the benefit of the Issuing
Lender shall be the sole responsibility of the Issuing Lender. So long as the
Issuing Lender has not received written notice that the conditions precedent set
forth in SECTION 12 with respect to the issuance of such Letter of Credit have
not been satisfied, the Issuing Lender shall issue such Letter of Credit on the
requested issuance date. The Issuing Lender shall




22

--------------------------------------------------------------------------------




 

promptly advise the Administrative Agent of the issuance of each Letter of
Credit and of any amendment thereto, extension thereof or event or circumstance
changing the amount available for drawing thereunder. In the event of any
inconsistency between the terms of the Master Letter of Credit Agreement, any
L/C Application and the terms of this Agreement, the terms of this Agreement
shall control so long as this Agreement is in effect. To the extent any defaults
any Master Letter of Credit Agreement or any L/C Application are more
restrictive than the Events of Default contained herein, the Events of Default
herein shall control so long as this Agreement is in effect.

 

 

                2.3.2            Participations in Letters of Credit.
Concurrently with the issuance of each Letter of Credit, the Issuing Lender
shall be deemed to have sold and transferred to each Lender with a Revolving
Loan Commitment, and each such Lender shall be deemed irrevocably and
unconditionally to have purchased and received from the Issuing Lender, without
recourse or warranty, an undivided interest and participation, to the extent of
such Lender’s Pro Rata Share, in such Letter of Credit and the Company’s
reimbursement obligations with respect thereto. If the Company does not pay any
reimbursement obligation when due, the Company shall be deemed to have
immediately requested that the Lenders make a Revolving Loan which is a Base
Rate Loan in a principal amount equal to such reimbursement obligations. The
Administrative Agent shall promptly notify such Lenders of such deemed request
and, without the necessity of compliance with the requirements of Section 2.2.2,
Section 12.2 or otherwise such Lender shall make available to the Administrative
Agent its Pro Rata Share of such Loan. The proceeds of such Loan shall be paid
over by the Administrative Agent to the Issuing Lender for the account of the
Company in satisfaction of such reimbursement obligations. For the purposes of
this Agreement, the unparticipated portion of each Letter of Credit shall be
deemed to be the Issuing Lender’s “participation” therein. The Issuing Lender
hereby agrees, upon request of the Administrative Agent or any Lender, to
deliver to the Administrative Agent or such Lender a list of all outstanding
Letters of Credit issued by the Issuing Lender, together with such information
related thereto as the Administrative Agent or such Lender may reasonably
request.

 

                  2.3.3            Reimbursement Obligations.  

 

                (a)    The Company hereby unconditionally and irrevocably agrees
to reimburse the Issuing Lender for each payment or disbursement made by the
Issuing Lender under any Letter of Credit honoring any demand for payment made
by the beneficiary thereunder, in each case on the date that such payment or
disbursement is made. Any amount not reimbursed on the date of such payment or
disbursement shall bear interest from the date of such payment or disbursement
to the date that the Issuing Lender is reimbursed by the Company therefor,
payable on demand, at a rate per annum equal to the Base Rate from time to time
in effect plus the Base Rate Margin from time to time in effect plus, beginning
on the third Business Day after receipt of notice from the Issuing Lender of
such payment or disbursement, 2%. The Issuing Lender shall notify the Company
and the Administrative Agent whenever any demand for payment is made under any
Letter of Credit by the beneficiary thereunder; provided that the failure of the
Issuing Lender to so notify the Company or the Administrative Agent shall not
affect the rights of the Issuing Lender or the Lenders in any manner whatsoever.




23

--------------------------------------------------------------------------------






 
                (b)    The Company’s reimbursement obligations hereunder shall
be irrevocable and unconditional under all circumstances, including (a) any lack
of validity or enforceability of any Letter of Credit, this Agreement or any
other Loan Document, (b) the existence of any claim, set-off, defense or other
right which any Loan Party may have at any time against a beneficiary named in a
Letter of Credit, any transferee of any Letter of Credit (or any Person for whom
any such transferee may be acting), the Administrative Agent, the Issuing
Lender, any Lender or any other Person, whether in connection with any Letter of
Credit, this Agreement, any other Loan Document, the transactions contemplated
herein or any unrelated transactions (including any underlying transaction
between any Loan Party and the beneficiary named in any Letter of Credit),
(c) the validity, sufficiency or genuineness of any document which the Issuing
Lender has determined complies on its face with the terms of the applicable
Letter of Credit, even if such document should later prove to have been forged,
fraudulent, invalid or insufficient in any respect or any statement therein
shall have been untrue or inaccurate in any respect, or (d) the surrender or
impairment of any security for the performance or observance of any of the terms
hereof. Without limiting the foregoing, no action or omission whatsoever by the
Administrative Agent or any Lender (excluding any Lender in its capacity as the
Issuing Lender) under or in connection with any Letter of Credit or any related
matters shall result in any liability of the Administrative Agent or any Lender
to the Company, or relieve the Company of any of its obligations hereunder to
any such Person.
 

 

                2.3.4            Funding by Lenders to Issuing Lender. If the
Issuing Lender makes any payment or disbursement under any Letter of Credit and
(a) the Company has not reimbursed the Issuing Lender in full for such payment
or disbursement by 11:00 A.M., Chicago time, on the date of such payment or
disbursement, (b) a Revolving Loan may not be made in accordance with this
Agreement, or (c) any reimbursement received by the Issuing Lender from the
Company is or must be returned or rescinded upon or during any bankruptcy or
reorganization of the Company or otherwise, each other Lender with a Revolving
Loan Commitment shall be obligated to pay to the Administrative Agent for the
account of the Issuing Lender, in full or partial payment of the purchase price
of its participation in such Letter of Credit, its Pro Rata Share of such
payment or disbursement (but no such payment shall diminish the obligations of
the Company under Section 2.3.3), and, upon notice from the Issuing Lender, the
Administrative Agent shall promptly notify each other Lender thereof. Each other
Lender irrevocably and unconditionally agrees to so pay to the Administrative
Agent in immediately available funds for the Issuing Lender’s account the amount
of such other Lender’s Pro Rata Share of such payment or disbursement. If and to
the extent any Lender shall not have made such amount available to the
Administrative Agent by 2:00 P.M., Chicago time, on the Business Day on which
such Lender receives notice from the Administrative Agent of such payment or
disbursement (it being understood that any such notice received after noon,
Chicago time, on any Business Day shall be deemed to have been received on the
next following Business Day), such Lender agrees to pay interest on such amount
to the Administrative Agent for the Issuing Lender’s account forthwith on
demand, for each day from the date such amount was to have been delivered to the
Administrative Agent to the date such amount is paid, at a rate per annum equal
to (a) for the first three days after demand, the Federal Funds Rate from time
to time in effect and (b) thereafter, the Base Rate from time to time in effect.
Any Lender’s failure to make available to the Administrative




24

--------------------------------------------------------------------------------






 

Agent its Pro Rata Share of any such payment or disbursement shall not relieve
any other Lender of its obligation hereunder to make available to the
Administrative Agent such other Lender’s Pro Rata Share of such payment, but no
Lender shall be responsible for the failure of any other Lender to make
available to the Administrative Agent such other Lender’s Pro Rata Share of any
such payment or disbursement.

 

 

                2.4  Commitments Several.  The failure of any Lender to make a
requested Loan on any date shall not relieve any other Lender of its obligation
(if any) to make a Loan on such date, but no Lender shall be responsible for the
failure of any other Lender to make any Loan to be made by such other Lender.

 

 

                2.5  Certain Conditions.  Except as otherwise provided in
Sections 2.2.4 and 2.3.4 of this Agreement, no Lender shall have an obligation
to make any Loan, or to permit the continuation of or any conversion into any
LIBOR Loan, and the Issuing Lender shall not have any obligation to issue any
Letter of Credit, if an Event of Default or Unmatured Event of Default exists.

 

                SECTION 3        EVIDENCING OF LOANS.

 

 

                3.1  Notes.  The Loans of each Lender shall be evidenced by a
Note, with appropriate insertions, payable to the order of such Lender in a face
principal amount equal to such Lender’s Revolving Loan Commitment.

 

 

                3.2  Recordkeeping.  The Administrative Agent, on behalf of each
Lender, shall record in its records, the date and amount of each Loan made by
each Lender, each repayment or conversion thereof and, in the case of each LIBOR
Loan, the dates on which each Interest Period for such Loan shall begin and end.
The aggregate unpaid principal amount so recorded shall be rebuttably
presumptive evidence of the principal amount of the Loans owing and unpaid. The
failure to so record any such amount or any error in so recording any such
amount shall not, however, limit or otherwise affect the Obligations of the
Company hereunder or under any Note to repay the principal amount of the Loans
hereunder, together with all interest accruing thereon.

 

                SECTION 4        INTEREST.

 

 

                4.1  Interest Rates.  The Company promises to pay interest on
the unpaid principal amount of each Loan for the period commencing on the date
of such Loan until such Loan is paid in full in cash or same day funds as
follows:

 

 

                (a)    at all times while such Loan is a Base Rate Loan, at a
rate per annum equal to the sum of the Base Rate from time to time in effect
plus the Base Rate Margin from time to time in effect; and

   

                (b)    at all times while such Loan is a LIBOR Loan, at a rate
per annum equal to the sum of the LIBOR Rate applicable to each Interest Period
for such Loan plus the LIBOR Margin from time to time in effect;




25

--------------------------------------------------------------------------------




provided  that at any time an Event of Default exists, unless the Required
Lenders otherwise consent, the interest rate applicable to each Loan shall be
increased by 2% (and, in the case of Obligations not bearing interest, such
Obligations shall bear interest at the Base Rate applicable to Revolving Loans
plus 2%), provided further that such increase may thereafter be rescinded by the
Required Lenders, notwithstanding Section 15.1. Notwithstanding the foregoing,
upon the occurrence of an Event of Default under Sections 13.1.1 or 13.1.4, such
increase shall occur automatically.

 

 

                4.2  Interest Payment Dates.  Accrued interest on each Base Rate
Loan shall be payable in arrears on the last day of each calendar quarter and at
maturity. Accrued interest on each LIBOR Loan shall be payable on the last day
of each Interest Period relating to such Loan (and, in the case of a LIBOR Loan
with an Interest Period in excess of three months, on the three-month
anniversary of the first day of such Interest Period), upon a prepayment of such
Loan, and at maturity. After maturity, and at any time an Event of Default
exists, accrued interest on all Loans shall be payable on demand.

 

 

                4.3  Setting and Notice of LIBOR Rates.  The applicable LIBOR
Rate for each Interest Period shall be determined by the Administrative Agent,
and notice thereof shall be given by the Administrative Agent promptly to the
Company and each Lender. Each determination of the applicable LIBOR Rate by the
Administrative Agent shall be conclusive and binding upon the parties hereto, in
the absence of demonstrable error. The Administrative Agent shall, upon written
request of the Company or any Lender, deliver to the Company or such Lender a
statement showing the computations used by the Administrative Agent in
determining any applicable LIBOR Rate hereunder.

 

 

                4.4  Computation of Interest.  Interest shall be computed for
the actual number of days elapsed on the basis of a year of 360 days. The
applicable interest rate for each Base Rate Loan shall change simultaneously
with each change in the Base Rate.

 

                SECTION 5        FEES.

 

 

                5.1  Closing Fee.  The Company agrees to pay to LaSalle such
fees as may be set forth in the fee letter by and between LaSalle and the
Company dated as of the Closing Date.

 

 

                5.2  Non-Use Fee.  The Company agrees to pay to the
Administrative Agent for the account of each Lender a non-use fee, for the
period from the Closing Date to the Termination Date, at the Non-Use Fee Rate in
effect from time to time of such Lender’s Pro Rata Share (as adjusted from time
to time) of the unused amount of the Revolving Commitment. For purposes of
calculating usage under this Section, the Revolving Commitment shall be deemed
used to the extent of Revolving Outstandings. Such non-use fee shall be payable
in arrears on the last day of each calendar quarter and on the Termination Date
for any period then ending for which such non-use fee shall not have previously
been paid. The non-use fee shall be computed for the actual number of days
elapsed on the basis of a year of 360 days.

 

                  5.3  Letter of Credit Fees.    

 

                (a)    The Company agrees to pay to the Administrative Agent for
the account of each Lender a letter of credit fee for each Letter of Credit
equal to the L/C Fee Rate in effect from




26

--------------------------------------------------------------------------------






 

time to time of such Lender’s Pro Rata Share (as adjusted from time to time) of
the undrawn amount of such Letter of Credit (computed for the actual number of
days elapsed on the basis of a year of 360 days); provided that, unless the
Required Lenders otherwise consent, the rate applicable to each Letter of Credit
shall be increased by 2% at any time that an Event of Default exists. Such
letter of credit fees shall be payable in arrears on the last day of each
calendar quarter and on the Termination Date (or such later date on which such
Letter of Credit expires or is terminated) for the period from the date of the
issuance of each Letter of Credit (or the last day on which the letter of credit
fee was paid with respect thereto) to the date such payment is due or, if
earlier, the date on which such Letter of Credit expired or was terminated.

   

                (b)    In addition, with respect to each Letter of Credit, the
Company agrees to pay to the Issuing Lender, for its own account, (i) such fees
and expenses as the Issuing Lender customarily requires in connection with the
issuance, negotiation, processing and/or administration of letters of credit in
similar situations, and (ii) if there is more than one Lender a party to this
Agreement at the time of issuance, at the time of issuance of any Letter of
Credit a letter of credit fronting fee in the amount equal to 0.125% of the face
amount of each such Letter of Credit.

 

 

                5.4  Administrative Agent’s Fees.  The Company agrees to pay to
the Administrative Agent such agent’s fees as are mutually agreed to from time
to time by the Company and the Administrative Agent including the fees set forth
in the Agent Fee Letter.

 

                SECTION 6        REDUCTION OR TERMINATION OF THE REVOLVING
COMMITMENT; PREPAYMENTS.

 

                  6.1  Reduction or Termination of the Revolving Commitment.  

 
                      6.1.1            Voluntary Reduction or Termination of the
Revolving Commitment. The Company may from time to time on at least four
Business Days’ prior written notice received by the Administrative Agent (which
shall promptly advise each Lender thereof) permanently reduce the Revolving
Commitment to an amount not less than the Revolving Outstandings plus the
outstanding amount of all Swing Line Loans. Any such reduction shall be in an
amount not less than $1,000,000 or a higher integral multiple of $1,000,000.
Concurrently with any reduction of the Revolving Commitment to zero, the Company
shall pay all interest on the Revolving Loans, all non-use fees and all letter
of credit fees and shall Cash Collateralize in full all obligations arising with
respect to the Letters of Credit.
   

 

                6.1.2            All Reductions of the Revolving Commitment. All
reductions of the Revolving Commitment shall reduce the Commitments ratably
among the Lenders according to their respective Pro Rata Shares.

 

                  6.2  Prepayments; Cleandown.  

 

                6.2.1            Voluntary Prepayments.  The Company may from
time to time prepay the Loans in whole or in part; provided that the Company
shall give the Administrative Agent (which shall promptly advise each Lender)
notice thereof not later than




27

--------------------------------------------------------------------------------




 

11:00 A.M., Chicago time, on the day of such prepayment (which shall be a
Business Day), specifying the Loans to be prepaid and the date and amount of
prepayment. Any such partial prepayment shall be in an amount equal to $25,000
or a higher integral multiple of $25,000.

 

 

                6.2.2    Clean Down.  The Company shall cause the Revolving
Outstandings, other than the Stated Amount of all Letters of Credit, to be zero
dollars ($0.00) for no less than sixty (60) consecutive days in each Fiscal
Year.

 

                  6.2.3            Mandatory Prepayments.  

 

                (a)    The Company shall make a prepayment of the Revolving
Loans (applied as set forth in Section 6.3.1) until Paid in Full upon the
occurrence of any of the following (each a “Mandatory Prepayment Event”) at the
following times and in the following amounts (such applicable amounts being
referred to as “Designated Proceeds”) unless an Event of Default or Unmatured
Event of Default is then existing, in which case the provisions of this
Agreement shall be applicable:

 

(i)             

Concurrently with the receipt by any Loan Party of any Net Cash Proceeds from
any Asset Disposition, in an amount equal to 100% of such Net Cash Proceeds,
except as otherwise required by the Prudential Debt Documents (as such documents
exist on the date hereof).

  (ii)            

Concurrently with the receipt by any Loan Party of any Net Cash Proceeds from
any issuance of Capital Securities of any Loan Party (excluding (x) any issuance
of Capital Securities pursuant to any employee or director option program,
benefit plan or compensation program and (y) any issuance by a Subsidiary to the
Company or another Subsidiary), in an amount equal to 100% of such Net Cash
Proceeds.

  (iii)

Concurrently with the receipt by any Loan Party of any Net Cash Proceeds from
any issuance of any Debt of any Loan Party (excluding Debt permitted by
Section 11.1), in an amount equal to 100% of such Net Cash Proceeds.

  (iv)           

Concurrently with the receipt by any Loan Party of any Net Cash Proceeds from
any Insurance Proceeds the amount of any such Net Cash Proceeds in excess of
$250,000 in the aggregate per calendar year.

 

 

                (b)    If on any day the Revolving Outstandings plus the
outstanding amount of the Swing Line Loan exceeds the Revolving Commitment, the
Company shall immediately prepay Revolving Loans and/or Cash Collateralize the
outstanding Letters of Credit, or do a combination of the foregoing, in an
amount sufficient to eliminate such excess.

   

                (c)    If on any day on which the Revolving Commitment is
reduced pursuant to Section 6.1.1 the Revolving Outstandings plus the
outstanding amount of the Swing Line Loan exceeds the Revolving Commitment, the
Company shall immediately prepay




28

--------------------------------------------------------------------------------






 

Revolving Loans or Cash Collateralize the outstanding Letters of Credit, or do a
combination of the foregoing, in an amount sufficient to eliminate such excess.

 

                  6.3  Manner of Prepayments.  

 

                6.3.1            All Prepayments.  Each voluntary partial
prepayment shall be in a principal amount of $25,000 or a higher integral
multiple of $25,000. Any partial prepayment of a Group of LIBOR Loans shall be
subject to the proviso to Section 2.2.3(a). Any prepayment of a LIBOR Loan on a
day other than the last day of an Interest Period therefor shall include
interest on the principal amount being repaid and shall be subject to
Section 8.4. Except as otherwise provided by this Agreement, all principal
payments in respect of the Loans (other than the Swing Line Loans) shall be
applied first, to repay outstanding Base Rate Loans and then to repay
outstanding LIBOR Rate Loans in direct order of Interest Period maturities.

 

                  6.4  Repayments.  

 

                6.4.1            Revolving Loans.  The Revolving Loans of each
Lender shall be paid in full in cash or same day funds and the Revolving
Commitment shall terminate on the Termination Date.

 

                SECTION 7        MAKING AND PRORATION OF PAYMENTS; SETOFF;
TAXES.

 

 

                7.1  Making of Payments.  All payments of principal or interest
on the Notes, and of all fees, shall be made by the Company to the
Administrative Agent in immediately available funds at the office specified by
the Administrative Agent not later than noon, Chicago time, on the date due; and
funds received after that hour shall be deemed to have been received by the
Administrative Agent on the following Business Day. The Administrative Agent
shall promptly remit to each Lender its share of all such payments received in
collected funds by the Administrative Agent for the account of such Lender. All
payments under Section 8.1 shall be made by the Company directly to the Lender
entitled thereto without setoff, counterclaim or other defense.

 

 

                7.2  Application of Certain Payments.  So long as no Unmatured
Event of Default or Event of Default has occurred and is continuing,
(a) payments matching specific scheduled payments then due shall be applied to
those scheduled payments and (b) voluntary and mandatory prepayments shall be
applied as set forth in Sections 6.2 and 6.3. After the occurrence and during
the continuance of an Unmatured Event of Default or Event of Default, all
amounts collected or received by the Administrative Agent or any Lender from the
Company, any Loan Party, or as proceeds from the sale of, or other realization
upon, all or any part of their assets shall be applied as the Administrative
Agent shall determine in its discretion unless otherwise set forth in this
Agreement. Concurrently with each remittance to any Lender of its share of any
such payment, the Administrative Agent shall advise such Lender as to the
application of such payment.

 

 

                7.3  Due Date Extension.  If any payment of principal or
interest with respect to any of the Loans, or of any fees, falls due on a day
which is not a Business Day, then such due date shall be extended to the
immediately following Business Day (unless, in the case of a




29

--------------------------------------------------------------------------------




LIBOR Loan, such immediately following Business Day is the first Business Day of
a calendar month, in which case such due date shall be the immediately preceding
Business Day) and, in the case of principal, additional interest shall accrue
and be payable for the period of any such extension.

 

 

                7.4  Setoff.  The Company agrees for itself and each other Loan
Party that the Administrative Agent and each Lender have all rights of set-off
and bankers’ lien provided by applicable law, and in addition thereto, the
Company, for itself and each other Loan Party, agrees that at any time any Event
of Default exists, the Administrative Agent and each Lender may apply to the
payment of any Obligations of the Company and each other Loan Party hereunder,
whether or not then due, any and all balances, credits, deposits, accounts or
moneys of the Company and each other Loan Party then or thereafter with the
Administrative Agent or such Lender.

 

 

                7.5  Proration of Payments.  If any Lender shall obtain any
payment or other recovery (whether voluntary, involuntary, by application of
offset or otherwise, on account of (a) principal of or interest on any Loan, but
excluding (i) any payment pursuant to Section 8.7 or 15.6 and (ii) payments of
interest on any Affected Loan) or (b) its participation in any Letter of Credit)
in excess of its applicable Pro Rata Share of payments and other recoveries
obtained by all Lenders on account of principal of and interest on the Loans (or
such participation) then held by them, then such Lender shall purchase from the
other Lenders such participations in the Loans (or sub-participations in Letters
of Credit) held by them as shall be necessary to cause such purchasing Lender to
share the excess payment or other recovery ratably with each of them; provided
that if all or any portion of the excess payment or other recovery is thereafter
recovered from such purchasing Lender, the purchase shall be rescinded and the
purchase price restored to the extent of such recovery.

 

                  7.6  Taxes.  

 

                (a)    All payments made by the Company hereunder or under any
Loan Documents shall be made without setoff, counterclaim, or other defense. To
the extent permitted by applicable law, all payments hereunder or under the Loan
Documents (including any payment of principal, interest, or fees) to, or for the
benefit, of any person shall be made by the Company free and clear of and
without deduction or withholding for, or account of, any Taxes now or
hereinafter imposed by any taxing authority.

   

                (b)    If the Company makes any payment hereunder or under any
Loan Document in respect of which it is required by applicable law to deduct or
withhold any Taxes, the Company shall increase the payment hereunder or under
any such Loan Document such that after the reduction for the amount of Taxes
withheld (and any taxes withheld or imposed with respect to the additional
payments required under this Section 7.6(b)), the amount paid to the Lenders or
the Administrative Agent equals the amount that was payable hereunder or under
any such Loan Document without regard to this Section 7.6(b). To the extent the
Company withholds any Taxes on payments hereunder or under any Loan Document,
the Company shall pay the full amount deducted to the relevant taxing authority
within the time allowed for payment under applicable law and shall deliver to
the Administrative Agent within 30 days after it has made payment to such
authority a receipt issued by such authority




30

--------------------------------------------------------------------------------






 

(or other evidence reasonably satisfactory to the Administrative Agent)
evidencing the payment of all amounts so required to be deducted or withheld
from such payment.

   

                (c)    If any Lender or the Administrative Agent is required by
law to make any payments of any Taxes on or in relation to any amounts received
or receivable hereunder or under any other Loan Document, or any Tax is assessed
against a Lender or the Administrative Agent with respect to amounts received or
receivable hereunder or under any other Loan Document, the Company will
indemnify such person against (i) such Tax (and any reasonable counsel fees and
expenses associated with such Tax) and (ii) any taxes imposed as a result of the
receipt of the payment under this Section 7.6(c). A certificate prepared in good
faith as to the amount of such payment by such Lender or the Administrative
Agent shall, absent manifest error, be final, conclusive, and binding on all
parties.

   

                (d)(i)            To the extent permitted by applicable law,
each Lender that is not a United States person within the meaning of Code
Section 7701(a)(30) (a “Non-U.S. Participant”) shall deliver to the Company and
the Administrative Agent on or prior to the Closing Date (or in the case of a
Lender that is an Assignee, on the date of such assignment to such Lender) two
accurate and complete original signed copies of IRS Form W 8BEN, W 8ECI, or
W 8IMY (or any successor or other applicable form prescribed by the IRS)
certifying to such Lender’s entitlement to a complete exemption from, or a
reduced rate in, United States withholding tax on interest payments to be made
hereunder or any Loan. If a Lender that is a Non-U.S. Participant is claiming a
complete exemption from withholding on interest pursuant to Code Sections 871(h)
or 881(c), the Lender shall deliver (along with two accurate and complete
original signed copies of IRS Form W 8BEN) a certificate in form and substance
reasonably acceptable to Administrative Agent (any such certificate, a
“Withholding Certificate”). In addition, each Lender that is a Non-U.S.
Participant agrees that from time to time after the Closing Date, (or in the
case of a Lender that is an Assignee, after the date of the assignment to such
Lender), when a lapse in time (or change in circumstances occurs) renders the
prior certificates hereunder obsolete or inaccurate in any material respect,
such Lender shall, to the extent permitted under applicable law, deliver to the
Company and the Administrative Agent two new and accurate and complete original
signed copies of an IRS Form W 8BEN, W 8ECI, or W 8IMY (or any successor or
other applicable forms prescribed by the IRS), and if applicable, a new
Withholding Certificate, to confirm or establish the entitlement of such Lender
or the Administrative Agent to an exemption from, or reduction in, United States
withholding tax on interest payments to be made hereunder or any Loan.

   

                       (ii) Each Lender that is not a Non-U.S. Participant
(other than any such Lender which is taxed as a corporation for U.S. federal
income tax purposes) shall provide two properly completed and duly executed
copies of IRS Form W 9 (or any successor or other applicable form) to the
Company and the Administrative Agent certifying that such Lender is exempt from
United States backup withholding tax. To the extent that a form provided
pursuant to this Section 7.6(d)(ii) is rendered obsolete or inaccurate in any
material respects as result of change in circumstances with respect to the
status of a Lender, such Lender shall, to the extent permitted by applicable
law, deliver to the Company and the




31

--------------------------------------------------------------------------------






 

Administrative Agent revised forms necessary to confirm or establish the
entitlement to such Lender’s or Agent’s exemption from United States backup
withholding tax.

   

                       (iii) The Company shall not be required to pay additional
amounts to a Lender, or indemnify any Lender, under this Section 7.6 to the
extent that such obligations would not have arisen but for the failure of such
Lender to comply with Section 7.6(d).

   

                       (iv) Each Lender agrees to indemnify the Administrative
Agent and hold the Administrative Agent harmless for the full amount of any and
all present or future Taxes and related liabilities (including penalties,
interest, additions to tax and expenses, and any Taxes imposed by any
jurisdiction on amounts payable to the Administrative Agent under this
Section 7.6) which are imposed on or with respect to principal, interest or fees
payable to such Lender hereunder and which are not paid by the Company pursuant
to this Section 7.6, whether or not such Taxes or related liabilities were
correctly or legally asserted. This indemnification shall be made within 30 days
from the date the Administrative Agent makes written demand therefor.

 

             SECTION 8        INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR
LOANS.

 

                8.1  Increased Costs.  (a) If, after the date hereof, the
adoption of, or any change in, any applicable law, rule or regulation, or any
change in the interpretation or administration of any applicable law, rule or
regulation by any governmental authority, central bank or comparable agency
charged with the interpretation or administration thereof, or compliance by any
Lender with any request or directive (whether or not having the force of law) of
any such authority, central bank or comparable agency: (i) shall impose, modify
or deem applicable any reserve (including any reserve imposed by the FRB, but
excluding any reserve included in the determination of the LIBOR Rate pursuant
to SECTION 4), special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by any Lender; or
(ii) shall impose on any Lender any other condition affecting its LIBOR Loans,
its Note or its obligation to make LIBOR Loans; and the result of anything
described in clauses (i) and (ii) above is to increase the cost to (or to impose
a cost on) such Lender (or any LIBOR Office of such Lender) of making or
maintaining any LIBOR Loan, or to reduce the amount of any sum received or
receivable by such Lender (or its LIBOR Office) under this Agreement or under
its Note with respect thereto, then upon demand by such Lender (which demand
shall be accompanied by a statement setting forth the basis for such demand and
a calculation of the amount thereof in reasonable detail, a copy of which shall
be furnished to the Administrative Agent), the Company shall pay directly to
such Lender such additional amount as will compensate such Lender for such
increased cost or such reduction, so long as such amounts have accrued on or
after the day which is 180 days prior to the date on which such Lender first
made demand therefor.

 

                (b)           If any Lender shall reasonably determine that any
change in, or the adoption or phase-in of, any applicable law, rule or
regulation regarding capital adequacy, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or the
compliance by any Lender or any Person controlling such Lender with any request
or directive regarding capital adequacy (whether or not having the force of law)
of any such authority, central bank or




32

--------------------------------------------------------------------------------




comparable agency, has or would have the effect of reducing the rate of return
on such Lender’s or such controlling Person’s capital as a consequence of such
Lender’s obligations hereunder or under any Letter of Credit to a level below
that which such Lender or such controlling Person could have achieved but for
such change, adoption, phase-in or compliance (taking into consideration such
Lender’s or such controlling Person’s policies with respect to capital adequacy)
by an amount deemed by such Lender or such controlling Person to be material,
then from time to time, upon demand by such Lender (which demand shall be
accompanied by a statement setting forth the basis for such demand and a
calculation of the amount thereof in reasonable detail, a copy of which shall be
furnished to the Administrative Agent), the Company shall pay to such Lender
such additional amount as will compensate such Lender or such controlling Person
for such reduction so long as such amounts have accrued on or after the day
which is 180 days prior to the date on which such Lender first made demand
therefor.

 

                  8.2  Basis for Determining Interest Rate Inadequate or Unfair.
If:

 

 

                (a)    the Administrative Agent reasonably determines (which
determination shall be binding and conclusive on the Company) that by reason of
circumstances affecting the interbank LIBOR market adequate and reasonable means
do not exist for ascertaining the applicable LIBOR Rate; or

   

                (b)    the Required Lenders advise the Administrative Agent that
the LIBOR Rate as determined by the Administrative Agent will not adequately and
fairly reflect the cost to such Lenders of maintaining or funding LIBOR Loans
for such Interest Period (taking into account any amount to which such Lenders
may be entitled under Section 8.1) or that the making or funding of LIBOR Loans
has become impracticable as a result of an event occurring after the date of
this Agreement which in the opinion of such Lenders materially affects such
Loans;

 

then  the Administrative Agent shall promptly notify the other parties thereof
and, so long as such circumstances shall continue, (i) no Lender shall be under
any obligation to make or convert any Base Rate Loans into LIBOR Loans and
(ii) on the last day of the current Interest Period for each LIBOR Loan, such
Loan shall, unless then repaid in full in cash or same day funds, automatically
convert to a Base Rate Loan.

 

                8.3  Changes in Law Rendering LIBOR Loans Unlawful.  If any
change in, or the adoption of any new, law or regulation, or any change in the
interpretation of any applicable law or regulation by any governmental or other
regulatory body charged with the administration thereof, should make it (or in
the good faith judgment of any Lender cause a substantial question as to whether
it is) unlawful for any Lender to make, maintain or fund LIBOR Loans, then such
Lender shall promptly notify each of the other parties hereto and, so long as
such circumstances shall continue, (a) such Lender shall have no obligation to
make or convert any Base Rate Loan into a LIBOR Loan (but shall make Base Rate
Loans concurrently with the making of or conversion of Base Rate Loans into
LIBOR Loans by the Lenders which are not so affected, in each case in an amount
equal to the amount of LIBOR Loans which would be made or converted into by such
Lender at such time in the absence of such circumstances) and (b) on the last
day of the current Interest Period for each LIBOR Loan of such Lender (or, in
any event, on such earlier date as may be required by the relevant law,
regulation or interpretation), such LIBOR Loan




33

--------------------------------------------------------------------------------




shall, unless then repaid in full in cash or same day funds, automatically
convert to a Base Rate Loan. Each Base Rate Loan made by a Lender which, but for
the circumstances described in the foregoing sentence, would be a LIBOR Loan (an
“Affected Loan”) shall remain outstanding for the period corresponding to the
Group of LIBOR Loans of which such Affected Loan would be a part absent such
circumstances.

 

                8.4  Funding Losses.  The Company hereby agrees that upon demand
by any Lender (which demand shall be accompanied by a statement setting forth
the basis for the amount being claimed, a copy of which shall be furnished to
the Administrative Agent), the Company will indemnify such Lender against any
net loss or expense which such Lender may sustain or incur (including any net
loss or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund or maintain any LIBOR
Loan), as reasonably determined by such Lender, as a result of (a) any payment,
prepayment or conversion of any LIBOR Loan of such Lender on a date other than
the last day of an Interest Period for such Loan (including any conversion
pursuant to Section 8.3) or (b) any failure of the Company to borrow, convert or
continue any Loan on a date specified therefor in a notice of borrowing,
conversion or continuation pursuant to this Agreement. For this purpose, all
notices to the Administrative Agent pursuant to this Agreement shall be deemed
to be irrevocable.

 

                8.5  Right of Lenders to Fund through Other Offices. Each Lender
may, if it so elects, fulfill its commitment as to any LIBOR Loan by causing a
foreign branch or Affiliate of such Lender to make such Loan; provided that in
such event for the purposes of this Agreement such Loan shall be deemed to have
been made by such Lender and the obligation of the Company to repay such Loan
shall nevertheless be to such Lender and shall be deemed held by it, to the
extent of such Loan, for the account of such branch or Affiliate.

 

                8.6  Discretion of Lenders as to Manner of
Funding.  Notwithstanding any provision of this Agreement to the contrary, each
Lender shall be entitled to fund and maintain its funding of all or any part of
its Loans in any manner it sees fit, it being understood, however, that for the
purposes of this Agreement all determinations hereunder shall be made as if such
Lender had actually funded and maintained each LIBOR Loan during each Interest
Period for such Loan through the purchase of deposits having a maturity
corresponding to such Interest Period and bearing an interest rate equal to the
LIBOR Rate for such Interest Period.

 

                8.7  Mitigation of Circumstances; Replacement of Lenders.  

 

       (a)    Each Lender shall promptly notify the Company and the
Administrative Agent of any event of which it has knowledge which will result
in, and will use reasonable commercial efforts available to it (and not, in such
Lender’s sole judgment, otherwise disadvantageous to such Lender) to mitigate or
avoid, (i) any obligation by the Company to pay any amount pursuant to
Section 7.6 or 8.1 or (ii) the occurrence of any circumstances described in
Section 8.2 or 8.3 (and, if any Lender has given notice of any such event
described in clause (i) or (ii) above and thereafter such event ceases to exist,
such Lender shall promptly so notify the Company and the Administrative Agent).
Without limiting the foregoing, each Lender will designate a different funding
office if such designation will avoid (or reduce the cost to the Company of) any
event described in clause (i) or (ii) above




34

--------------------------------------------------------------------------------






 

and such designation will not, in such Lender’s sole judgment, be otherwise
disadvantageous to such Lender.

   

                (b)    If the Company becomes obligated to pay additional
amounts to any Lender pursuant to Section 7.6 or 8.1, or any Lender gives notice
of the occurrence of any circumstances described in Section 8.2 or 8.3, the
Company may designate another bank which is acceptable to the Administrative
Agent and the Issuing Lender in their reasonable discretion (such other bank
being called a “Replacement Lender”) to purchase the Loans of such Lender and
such Lender’s rights hereunder, without recourse to or warranty by, or expense
to, such Lender, for a purchase price equal to the outstanding principal amount
of the Loans payable to such Lender plus any accrued but unpaid interest on such
Loans and all accrued but unpaid fees owed to such Lender and any other amounts
payable to such Lender under this Agreement, and to assume all the obligations
of such Lender hereunder, and, upon such purchase and assumption (pursuant to an
Assignment Agreement), such Lender shall no longer be a party hereto or have any
rights hereunder (other than rights with respect to indemnities and similar
rights applicable to such Lender prior to the date of such purchase and
assumption) and shall be relieved from all obligations to the Company hereunder,
and the Replacement Lender shall succeed to the rights and obligations of such
Lender hereunder.

 

                8.8  Conclusiveness of Statements; Survival of Provisions.
Determinations and statements of any Lender pursuant to Sections 8.1, 8.2, 8.3
or 8.4 shall be conclusive absent demonstrable error. Lenders may use reasonable
averaging and attribution methods in determining compensation under Sections 8.1
and 8.4, and the provisions of such Sections shall survive repayment of the
Obligations, cancellation of any Notes, expiration or termination of the Letters
of Credit and termination of this Agreement.

 

                SECTION 9        REPRESENTATIONS AND WARRANTIES.

                To induce the Administrative Agent and the Lenders to enter into
this Agreement and to induce the Lenders to make Loans and issue and participate
in Letters of Credit hereunder, the Company represents and warrants to the
Administrative Agent and the Lenders for itself and each Loan Party that:

 

                9.1  Organization; Locations of Executive Office; FEIN. Each
Loan Party (other than Dormant Entities) is validly existing and in good
standing under the laws of its jurisdiction of organization; and each Loan Party
is duly qualified to do business in each jurisdiction where, because of the
nature of its activities or properties, such qualification is required, except
for such jurisdictions where the failure to so qualify would not have a Material
Adverse Effect. On the date hereof, Schedule 9.1 sets forth (a) the Company’s
and each other Loan Party’s jurisdiction of organization, (b) the location of
the Company’s and each other Loan Party’s chief executive office, (c) the
Company’s and each other Loan Party’s exact legal name as it appears on its
organizational documents, (d) the Company’s and each other Loan Party’s
organizational identification number (to the extent the Company’s and each other
Loan Party’s is organized in a jurisdiction which assigns such numbers), and (e)
the Company’s and each other Loan Party’s federal employer identification
number.




35

--------------------------------------------------------------------------------






                9.2  Authorization; No Conflict.  Each Loan Party is duly
authorized to execute and deliver each Loan Document to which it is a party, the
Company is duly authorized to borrow monies hereunder and each Loan Party is
duly authorized to perform its Obligations under each Loan Document to which it
is a party. The execution, delivery and performance by each Loan Party of each
Loan Document to which it is a party, and the borrowings by the Company
hereunder, do not and will not (a) require any consent or approval of any
governmental agency or authority (other than any consent or approval which has
been obtained and is in full force and effect), (b) conflict with (i) any
provision of law, (ii) the charter, by-laws or other organizational documents of
any Loan Party or (iii) any material agreement, indenture, instrument or other
document, or any judgment, order or decree, which is binding upon any Loan Party
or any of their respective properties or (c) require, or result in, the creation
or imposition of any Lien on any asset of any Loan Party.

 

                9.3  Validity and Binding Nature.  Each of this Agreement and
each other Loan Document to which any Loan Party is a party is the legal, valid
and binding obligation of such Person, enforceable against such Person in
accordance with its terms, subject to bankruptcy, insolvency and similar laws
affecting the enforceability of creditors’ rights generally and to general
principles of equity.

 

                9.4  Financial Condition.  The draft audited consolidated
financial statements of the Company and its Subsidiaries as at Company’s 2004
Fiscal Year end and the unaudited consolidated financial statements of the
Company and the Subsidiaries as of March 5, 2005, copies of each of which have
been delivered to each Lender, were prepared in accordance with GAAP (subject,
in the case of such unaudited monthly statements, prepared consistent with
current practice of the company (i.e., not in accordance with GAAP)) and present
fairly the consolidated financial condition of the Company and its Subsidiaries
as at such dates and the results of their operations for the periods then ended.

 

                9.5  No Material Adverse Change.  Since February 5, 2005, there
has been no material adverse change in the financial condition, operations,
assets, business, properties or prospects of the Loan Parties taken as a whole.

 

                9.6  Litigation and Contingent Liabilities.  No litigation
(including derivative actions), arbitration proceeding or governmental
investigation or proceeding is pending or, to the Company’s knowledge,
threatened against any Loan Party which might reasonably be expected to have a
Material Adverse Effect. No Loan Party has any Contingent Liabilities which
could reasonably be likely to have a Material Adverse Effect.

 

                9.7  Ownership of Properties; Liens.  Each Loan Party owns good
and, in the case of real property, marketable title to, or holds valid leasehold
interests in, all of its properties and assets, real and personal, tangible and
intangible, of any nature whatsoever (including patents, trademarks, trade
names, service marks and copyrights), free and clear of all Liens, charges and
claims (including infringement claims with respect to patents, trademarks,
service marks, copyrights and the like) except Permitted Liens. There are no
financing statements, mortgages or similar documents executed by the Company or
any other Loan Party or of public record against the Company or any other Loan
Party, except with respect to Permitted Liens.




36

--------------------------------------------------------------------------------






                9.8  Equity Ownership; Subsidiaries.  All issued and outstanding
Capital Securities of each Loan Party are duly authorized and validly issued,
fully paid, non-assessable, and (except with respect to the Company) free and
clear of all Liens, and such securities were issued in compliance with all
applicable state and federal laws concerning the issuance of securities.
Schedule 9.8 sets forth the authorized Capital Securities of each Loan Party as
of the Closing Date. All of the issued and outstanding Capital Securities of
each Wholly-Owned Subsidiary is, directly or indirectly, owned by the Company
and is set forth on Schedule 9.8. Except for certain Dormant Entities, the
Company has no Subsidiaries that are not Wholly-Owned Subsidiaries. As of the
Closing Date, except as set forth on Schedule 9.8, there are no pre-emptive or
other outstanding rights, options, warrants, conversion rights or other similar
agreements or understandings for the purchase or acquisition of any Capital
Securities of any Loan Party.

 

                9.9  Pension Plans.  

 

        (a)    Each Pension Plan complies in all material respects with all
applicable requirements of law and regulations. No contribution failure under
Section 412 of the Code, Section 302 of ERISA or the terms of any Pension Plan
has occurred with respect to any Pension Plan, sufficient to give rise to a Lien
under Section 302(f) of ERISA, or otherwise to have a Material Adverse Effect.
There are no pending or, to the knowledge of Company, threatened, claims,
actions, investigations or lawsuits against any Pension Plan, any fiduciary of
any Pension Plan, or Company or other any member of the Controlled Group with
respect to a Pension Plan or a Multiemployer Pension Plan which could reasonably
be expected to have a Material Adverse Effect. Neither the Company nor any other
member of the Controlled Group has engaged in any prohibited transaction (as
defined in Section 4975 of the Code or Section 406 of ERISA) in connection with
any Pension Plan or Multiemployer Pension Plan which would subject that Person
to any material liability. Within the past five years, neither the Company nor
any other member of the Controlled Group has engaged in a transaction which
resulted in a Pension Plan with an Unfunded Liability being transferred out of
the Controlled Group, which could reasonably be expected to have a Material
Adverse Effect. No Termination Event has occurred or is reasonably expected to
occur with respect to any Pension Plan, which could reasonably be expected to
have a Material Adverse Effect.

   

        (b)    All contributions (if any) have been made to any Multiemployer
Pension Plan that are required to be made by the Company or any other member of
the Controlled Group under the terms of the plan or of any collective bargaining
agreement or by applicable law which if not so made could reasonably be expected
to have a Material Adverse Effect; neither the Company nor any other member of
the Controlled Group has withdrawn or partially withdrawn from any Multiemployer
Pension Plan, incurred any withdrawal liability with respect to any such plan or
received notice of any claim or demand for withdrawal liability or partial
withdrawal liability from any such plan, which, in any such case, could
reasonably be expected to have a Material Adverse Effect, and no condition has
occurred which, if continued, could result in a withdrawal or partial withdrawal
from any such plan; and neither the Company nor any other member of the
Controlled Group has received any notice that any Multiemployer Pension Plan is
in reorganization, that increased contributions may be required to avoid a
reduction in plan benefits or the imposition of any excise tax, that




37

--------------------------------------------------------------------------------






 

any such plan is or has been funded at a rate less than that required under
Section 412 of the Code, that any such plan is or may be terminated, or that any
such plan is or may become insolvent.

 

                9.10                Investment Company Act.  No Loan Party is an
“investment company” or a company “controlled” by an “investment company” or a
“subsidiary” of an “investment company,” within the meaning of the Investment
Company Act of 1940.

 

                9.11                Public Utility Holding Company Act. No Loan
Party is a “holding company”, or a “subsidiary company” of a “holding company,”
or an “affiliate” of a “holding company” or of a “subsidiary company” of a
“holding company,” within the meaning of the Public Utility Holding Company Act
of 1935.

 

                9.12                Regulation U.  The Company is not engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock.

 

                9.13                Taxes.  Each Loan Party has timely filed all
tax returns and reports required by law to have been filed by it and has paid
all taxes and governmental charges due and payable with respect to such return,
except any such taxes or charges which are being diligently contested in good
faith by appropriate proceedings and for which adequate reserves in accordance
with GAAP shall have been set aside on its books or which do not exceed $300,000
in the aggregate at any time. The Loan Parties have made adequate reserves on
their books and records in accordance with GAAP for all taxes that have accrued
but which are not yet due and payable. No Loan Party has participated in any
transaction that relates to a year of the taxpayer (which is still open under
the applicable statute of limitations) which is a “reportable transaction”
within the meaning of Treasury Regulation Section 1.6011-4(b)(2) (irrespective
of the date when the transaction was entered into).

 

                9.14                Solvency, etc.  On the Closing Date, and
immediately prior to and after giving effect to the issuance of each Letter of
Credit and each borrowing hereunder and the use of the proceeds thereof, with
respect to each Loan Party, individually, (a) the fair value of its assets is
greater than the amount of its liabilities (including disputed, contingent and
unliquidated liabilities) as such value is established and liabilities
evaluated, (b) the present fair saleable value of its assets is not less than
the amount that will be required to pay the probable liability on its debts as
they become absolute and matured, (c) it is able to realize upon its assets and
pay its debts and other liabilities (including disputed, contingent and
unliquidated liabilities) as they mature in the normal course of business,
(d) it does not intend to, and does not believe that it will, incur debts or
liabilities beyond its ability to pay as such debts and liabilities mature and
(e) it is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which its property would constitute
unreasonably small capital.

 

                9.15                Environmental Matters.  The on-going
operations of each Loan Party comply in all respects with all Environmental
Laws, except such non-compliance which could not (if enforced in accordance with
applicable law) reasonably be expected to result, either individually or in the
aggregate, in a Material Adverse Effect. Each Loan Party has obtained, and
maintained in good standing, all licenses, permits, authorizations,
registrations and other approvals required under any Environmental Law and
required for their respective ordinary




38

--------------------------------------------------------------------------------




course operations, and for their reasonably anticipated future operations, and
each Loan Party is in compliance with all terms and conditions thereof, except
where the failure to do so could not reasonably be expected to result in
material liability to any Loan Party and could not reasonably be expected to
result, either individually or in the aggregate, in a Material Adverse Effect.
No Loan Party or any of its properties or operations is subject to, or
reasonably anticipates the issuance of, any written order from or agreement with
any Federal, state or local governmental authority, nor subject to any judicial
or docketed administrative or other proceeding, respecting any Environmental
Law, Environmental Claim or Hazardous Substance that would reasonably be
expected to result, either individually or in the aggregate, in a Material
Adverse Effect. There are no Hazardous Substances or other conditions or
circumstances existing with respect to any property, or relating to any waste
disposal, of any Loan Party that would reasonably be expected to result, either
individually or in the aggregate, in a Material Adverse Effect. No Loan Party
has any underground storage tanks that are not properly registered or permitted
under applicable Environmental Laws or that at any time have released, leaked,
disposed of or otherwise discharged Hazardous Substances, which would reasonably
be expected to result, either individually or in the aggregate, in a Material
Adverse Effect.

 

                9.16                Insurance.  Set forth on Schedule 9.16 is a
complete and accurate summary of the property and casualty insurance program of
the Loan Parties as of the Closing Date (including the names of all insurers,
policy numbers, expiration dates, amounts and types of coverage, annual
premiums, exclusions, deductibles, self-insured retention, and a description in
reasonable detail of any self-insurance program, retrospective rating plan,
fronting arrangement or other risk assumption arrangement involving any Loan
Party). Each Loan Party and its properties are insured with financially sound
and reputable insurance companies with at least an “A” rating by Best’s Rating
Services which are not Affiliates of the Loan Parties, in such amounts, with
such deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
such Loan Parties operate.

 

                9.17                Real Property.  Set forth on Schedule 9.17
is a complete and accurate list, as of the Closing Date, of the address of all
real property owned or leased by any Loan Party, together with, in the case of
leased property, the name and mailing address of the lessor of such property.
Except as set forth in Schedule 9.17, no Person is a lessee, tenant or licensee
of any real property owned by any Loan Party.

 

                9.18                Information.  All information heretofore or
contemporaneously herewith furnished in writing by any Loan Party to the
Administrative Agent or any Lender for purposes of or in connection with this
Agreement and the transactions contemplated hereby is, and all written
information hereafter furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender pursuant hereto or in connection herewith
will be, true and accurate in every material respect on the date as of which
such information is dated or certified, and none of such information is or will
be incomplete by omitting to state any material fact necessary to make such
information not misleading in light of the circumstances under which made (it
being recognized by the Administrative Agent and the Lenders that any
projections and forecasts provided by the Company are based on good faith
estimates and assumptions believed by the Company to be reasonable as of the
date of the applicable projections or assumptions and that




39

--------------------------------------------------------------------------------




actual results during the period or periods covered by any such projections and
forecasts may differ from projected or forecasted results).

 

                9.19                Intellectual Property.  Each Loan Party owns
and possesses or has a license or other right to use all patents, patent rights,
trademarks, trademark rights, trade names, trade name rights, service marks,
service mark rights and copyrights as are necessary for the conduct of the
businesses of the Loan Parties, without any infringement upon rights of others
which such infringement could reasonably be expected to have a Material Adverse
Effect.

   

                9.20                Burdensome Obligations.  No Loan Party is a
party to any agreement or contract or subject to any restriction contained in
its organizational documents which could reasonably be expected to have either
individually or in the aggregate, a Material Adverse Effect.

 

                9.21                Labor Matters.  Except as set forth on
Schedule 9.21, no Loan Party is subject to any labor or collective bargaining
agreement. There are no existing or, to the knowledge of the Company, threatened
strikes, lockouts or other labor disputes involving any Loan Party that singly
or in the aggregate could reasonably be expected to have a Material Adverse
Effect. Hours worked by and payment made to employees of the Loan Parties are
not in violation of the Fair Labor Standards Act or any other applicable law,
rule or regulation dealing with such matters that singly or in the aggregate
could reasonably be expected to have a Material Adverse Effect.

 

                9.22                No Default.  No Event of Default or
Unmatured Event of Default exists or would result from the incurrence by any
Loan Party of any Debt hereunder or under any other Loan Document.

 

                9.23                Sears Agreements.  

 

       (a)     The Company has heretofor furnished the Administrative Agent a
true and correct copy of each of the Sears Agreements.

   

       (b)    Each Loan Party and, to the Company’s knowledge, each other party
to the Sears Agreements, has duly taken all necessary corporate, partnership or
other organizational action to authorize the execution, delivery and performance
of the Sears Agreements and the consummation of transactions contemplated
thereby.

   

       (c)    Each of the Sears Agreements are in full force and effect and are
the legal, valid and binding obligation of the Company and, to Company’s
knowledge, each other party to the Sears Agreements.

   

       (d)    None of the Sears Agreements have terminated or been subject to
early termination or expired or not been renewed past their stated termination
date.

 

                9.24                Dormant Entities.  None of the Dormant
Entities (i) have or hold any assets of any kind or nature other than the
Capital Securities of another Loan Party, (ii) have any liabilities, obligations
or Debt of any kind other than incidental corporate maintenance items,
incidental tax liabilities, or (iii) have any operations or employees. The
complete and accurate




40

--------------------------------------------------------------------------------




legal name and state of formation of each Dormant Entity is fully, completely
and accurately listed in the definition of “Dormant Entity.”

                SECTION 10     AFFIRMATIVE COVENANTS.

                Until the expiration or termination of the Commitments and
thereafter until all Obligations hereunder and under the other Loan Documents
are Paid in Full, the Company agrees for itself and each of its Subsidiaries,
that, unless at any time the Required Lenders shall otherwise expressly consent
in writing, it will:

 

                        10.1                Reports, Certificates and Other
Information. Furnish to the Administrative Agent and each Lender:

 

 

                10.1.1          Annual Report.  Promptly when available and in
any event within 90 days after the close of each Fiscal Year a copy of the
annual audit report of the Company and its Subsidiaries for such Fiscal Year,
including therein consolidated balance sheets, statement of stockholders equity,
and statements of earnings and cash flows of the Company and its Subsidiaries as
at the end of such Fiscal Year, certified without adverse reference to going
concern value and without qualification by independent auditors of recognized
standing selected by the Company and reasonably acceptable to the Administrative
Agent, together with (i) a written statement from such accountants to the effect
that in making the examination necessary for the signing of such annual audit
report by such accountants, nothing came to their attention that caused them to
believe that the Company was not in compliance with any provision of Section
11.1, 11.3, 11.4 or 11.15 of this Agreement insofar as such provision relates to
accounting matters or, if something has come to their attention that caused them
to believe that the Company was not in compliance with any such provision,
describing such non-compliance in reasonable detail and (ii) an unaudited
comparison with the budget for such Fiscal Year and a comparison with the
previous Fiscal Year.

 

 

                10.1.2          Interim Reports.  (a) Promptly when available
and in any event within 45 days after the end of each Fiscal Quarter (excluding
the last Fiscal Quarter of each Fiscal Year), consolidated balance sheets of the
Company and its Subsidiaries as of the end of such Fiscal Quarter, together with
consolidated statements of earnings and cash flows for such Fiscal Quarter and
for the period beginning with the first day of such Fiscal Year and ending on
the last day of such Fiscal Quarter, together with a comparison with the
corresponding period of the previous Fiscal Year and a comparison with the
budget for such period of the current Fiscal Year, certified by a Senior Officer
of the Company; and (b) promptly when available and in any event within 45 days
after the end of each Fiscal Month, consolidated balance sheets of the Company
and its Subsidiaries as of the end of such month, together with consolidated
statements of earnings and a consolidated statement of cash flows for such month
and for the period beginning with the first day of such Fiscal Year and ending
on the last day of such month, together with a comparison with the corresponding
period of the previous Fiscal Year and a comparison with the budget for such
period of the current Fiscal Year, prepared consistent with current practice of
the company (i.e., not in accordance with GAAP) and certified by a Senior
Officer of the Company.




41

--------------------------------------------------------------------------------






 

                10.1.3          Compliance Certificates.  Contemporaneously with
the furnishing of a copy of each annual audit report pursuant to Section 10.1.1
and each set of quarterly statements pursuant to Section 10.1.2, a duly
completed compliance certificate in the form of Exhibit B, with appropriate
insertions, dated the date of such annual report or such quarterly statements
and signed by a Senior Officer of the Company, containing (i) a computation of
each of the financial ratios and restrictions set forth in Section 11.15, all
cash and noncash components of EBITDA (in accordance with the definition
thereof) and to the effect that such officer has not become aware of any Event
of Default or Unmatured Event of Default that has occurred and is continuing or,
if there is any such event, describing it and the steps, if any, being taken to
cure it, (ii) a written statement of the Company’s management setting forth a
discussion of the Company’s financial condition, changes in financial condition
and results of operations, and (iii) the reports required by Sections 10.1.9 and
10.1.10.

 

 

                10.1.4          Reports to the SEC and to Shareholders. Promptly
upon the filing or sending thereof, copies of all regular, periodic or special
reports of any Loan Party filed with the SEC; copies of all registration
statements of any Loan Party filed with the SEC (other than on Form S-8); and
copies of all proxy statements or other communications made to security holders
generally.

 

 

                10.1.5          Notice of Default, Litigation and ERISA Matters.
Promptly, but in no event later than three Business Days after becoming aware of
any of the following, written notice describing the same and the steps being
taken by the Company or the Subsidiary affected thereby with respect thereto:

 

                    (a)    the occurrence of an Event of Default or an Unmatured
Event of Default;  

                    (b)    any litigation, arbitration or governmental
investigation or proceeding not previously disclosed by the Company to the
Lenders which has been instituted or, to the knowledge of the Company, is
threatened against any Loan Party or to which any of the properties of any
thereof is subject which might reasonably be expected to have a Material Adverse
Effect;

 

                    (c)    the institution of any steps by any member of the
Controlled Group or any other Person to terminate any Pension Plan, or the
failure of any member of the Controlled Group to make a required contribution to
any Pension Plan (if such failure is sufficient to give rise to a Lien under
Section 302(f) of ERISA) or to any Multiemployer Pension Plan, or the taking of
any action with respect to a Pension Plan which could result in the requirement
that the Company furnish a bond or other security to the PBGC or such Pension
Plan, or the occurrence of any event with respect to any Pension Plan or
Multiemployer Pension Plan which could result in the incurrence by any member of
the Controlled Group of any material liability, fine or penalty (including any
claim or demand for withdrawal liability or partial withdrawal from any
Multiemployer Pension Plan), or any material increase in the contingent
liability of the Company with respect to any post-retirement welfare benefit
plan or other employee benefit plan of the Company or another member of the
Controlled Group, or any notice that any Multiemployer Pension Plan is in
reorganization, that increased contributions may be required to avoid a
reduction in plan benefits or the imposition of an




42

--------------------------------------------------------------------------------






excise tax, that any such plan is or has been funded at a rate less than that
required under Section 412 of the Code, that any such plan is or may be
terminated, or that any such plan is or may become insolvent;

                  (d)    any cancellation or material change in any insurance
maintained by any Loan Party; or  

                (e)    any other event (including (i) any violation of any
Environmental Law or the assertion of any Environmental Claim or (ii) the
enactment or effectiveness of any law, rule or regulation) which might
reasonably be expected to have a Material Adverse Effect.

 

                (f)    any material default or any termination, or notice
(written or oral) thereof, under any of the Sears Agreements.

 

 

                10.1.6          Management Reports.  Promptly upon receipt
thereof, copies of all detailed financial and management reports submitted to
the Company by independent auditors in connection with each annual or interim
audit made by such auditors of the books of the Company.

 

 

                10.1.7          Projections.  As soon as practicable, and in any
event not later than thirty (30) days after the commencement of each Fiscal
Year, financial projections for the Company and its Subsidiaries for such Fiscal
Year (including Fiscal Quarter operating and cash flow budgets) prepared in a
manner consistent with the projections delivered by the Company to the Lenders
prior to the Closing Date or otherwise in a manner reasonably satisfactory to
the Administrative Agent, accompanied by a certificate of a Senior Officer of
the Company on behalf of the Company to the effect that (a) such projections
were prepared by the Company in good faith, (b) the Company has a reasonable
basis for the assumptions contained in such projections and (c) such projections
have been prepared in accordance with such assumptions.

 

 

                10.1.8          Other Information.  Promptly from time to time,
such other information concerning the Loan Parties as any Lender or the
Administrative Agent may reasonably request.

 

 

                10.1.9          Retail Location Closings and Openings. A report,
each Fiscal Quarter, provided with the Compliance Certificate, listing, by
location, each retail location of the Company and its Subsidiaries closed during
such Fiscal Quarter, whether such closed location existed on the Closing Date,
and each retail location opened during such Fiscal Quarter

 

 

                10.1.10        Capital Expenditure Report.  A report, each
Fiscal Quarter, provided with the Compliance Certificate, setting forth, in
detail, by location, the Capital Expenditures incurred by the Company and its
Subsidiaries during the Fiscal Quarter immediately ended and Fiscal
Year-to-date.

 



 

                10.1.11                Schedule 9.1.  Updates to Schedule 9.1 as
requested by Administrative Agent from time to time.




43

--------------------------------------------------------------------------------






 

            10.2                Books, Records and Inspections. Keep, and cause
each other Loan Party to keep, its books and records in accordance with sound
business practices sufficient to allow the preparation of financial statements
in accordance with GAAP; permit, and cause each other Loan Party to permit, any
Lender or the Administrative Agent or any representative thereof to inspect the
properties and operations of the Loan Parties; and permit, and cause each other
Loan Party to permit, at any reasonable time and with reasonable notice (or at
any time without notice if an Event of Default exists), any Lender or the
Administrative Agent or any representative thereof to visit any or all of its
offices, to discuss its financial matters with its officers and its independent
auditors (and the Company hereby authorizes such independent auditors to discuss
such financial matters with any Lender or the Administrative Agent or any
representative thereof), and to examine (and, at the expense of the Loan
Parties, photocopy extracts from) any of its books or other records; and permit,
and cause each other Loan Party to permit, the Administrative Agent and its
representatives to inspect the tangible assets of the Loan Parties, to perform
appraisals of the assets of the Loan Parties, and to inspect, examine, check and
make copies of and extracts from the books, records, computer data, computer
programs, journals, orders, receipts, correspondence and other data relating to
their assets. All such inspections or examinations by the Administrative Agent
shall be at the Company’s expense, provided that so long as no Event of Default
or Unmatured Event of Default exists, the Company shall not be required to
reimburse the Administrative Agent for inspections or examinations more
frequently than once each Fiscal Year.

 

                           10.3                Maintenance of Property;
Insurance.  

 

            (a)    Keep, and cause each other Loan Party to keep, all property
useful and necessary in the business of the Loan Parties in good working order
and condition, ordinary wear and tear excepted, and failure to do so could
reasonably be expected to have a Material Adverse Effect.

   

            (b)    Maintain, and cause each other Loan Party to maintain, with
responsible insurance companies, such insurance coverage as may be required by
any law or governmental regulation or court decree or order applicable to it and
such other insurance, to such extent and against such hazards and liabilities,
as is customarily maintained by companies similarly situated; and, upon request
of the Administrative Agent or any Lender, furnish to the Administrative Agent
or such Lender a certificate setting forth in reasonable detail the nature and
extent of all insurance maintained by the Loan Parties. The Company shall cause
each issuer of an insurance policy to provide the Administrative Agent with an
endorsement (i) naming the Administrative Agent as an additional insured with
respect to each policy of liability insurance, (ii) providing that 30 days’
notice will be given to the Administrative Agent prior to any cancellation of,
material reduction or change in coverage provided by or other material
modification to such policy and (iii) reasonably acceptable in all other
respects to the Administrative Agent.

 

                           10.4                Compliance with Laws; OFAC/BSA
Provision; Payment of Taxes and Liabilities.  (a) Comply, and cause each other
Loan Party to comply, in all material respects with all applicable laws, rules,
regulations, decrees, orders, judgments, licenses and permits, except where
failure to comply could not reasonably be expected to have a Material Adverse
Effect; (b) without limiting clause (a) above, ensure, and cause each other Loan
Party to ensure, that no




44

--------------------------------------------------------------------------------




person who owns a controlling interest in or otherwise controls a Loan Party is
or shall be (i) listed on the Specially Designated Nationals and Blocked Person
List maintained by the Office of Foreign Assets Control (“OFAC”), Department of
the Treasury, and/or any other similar lists maintained by OFAC pursuant to any
authorizing statute, Executive Order or regulation or (ii) a person designated
under Section 1(b), (c) or (d) of Executive Order No. 13224 (September 23,
2001), any related enabling legislation or any other similar Executive Orders,
(c) without limiting clause (a) above, comply, and cause each other Loan Party
to comply, with all applicable Bank Secrecy Act (“BSA”) and anti-money
laundering laws and regulations and (d) pay, and cause each other Loan Party to
pay, prior to delinquency, all taxes and other governmental charges, as well as
claims of any kind which, if unpaid, could become a Lien on any of its property;
provided that the foregoing shall not require any Loan Party to pay any such tax
or charge so long as it shall contest the validity thereof in good faith by
appropriate proceedings and shall set aside on its books adequate reserves with
respect thereto in accordance with GAAP and, in the case of a claim which could
become a Lien on any asset of the Company or any other Loan Party, such contest
proceedings shall stay the foreclosure of such Lien or the sale of any portion
of any asset of the Company or any other Loan Party to satisfy such claim.

 

 

                10.5                Maintenance of Existence, etc. Maintain and
preserve, and (subject to Section 11.5) cause each other Loan Party to maintain
and preserve, (a) its existence and good standing in the jurisdiction of its
organization and (b) its qualification to do business and good standing in each
jurisdiction where the nature of its business makes such qualification necessary
(in each such case, other than such jurisdictions in which the failure to be
qualified or in good standing would not reasonably be expected to have a
Material Adverse Effect).

 

 

                10.6                Use of Proceeds.  Use the proceeds of the
Loans, and the Letters of Credit, solely to pay Debt to be Repaid, for working
capital purposes, for Capital Expenditures (including retail store expansions)
and for working capital and other general business purposes; and not use or
permit any proceeds of any Loan to be used, either directly or indirectly, for
the purpose, whether immediate, incidental or ultimate, of “purchasing or
carrying” any Margin Stock.

 

                  10.7                Employee Benefit Plans.  

 

                (a)    Maintain, and cause each other member of the Controlled
Group to maintain, each Pension Plan in substantial compliance with all
applicable requirements of law and regulations.

   

                (b)    Make, and cause each other member of the Controlled Group
to make, on a timely basis, all required contributions to any Multiemployer
Pension Plan.

   

                (c)    Not, and not permit any other member of the Controlled
Group to (i) seek a waiver of the minimum funding standards of ERISA,
(ii) terminate or withdraw from any Pension Plan or Multiemployer Pension Plan
or (iii) take any other action with respect to any Pension Plan that would
reasonably be expected to entitle the PBGC to terminate, impose liability in
respect of, or cause a trustee to be appointed to administer, any Pension Plan,
unless the actions or events described in clauses (i), (ii) and (iii)
individually or in the aggregate would not have a Material Adverse Effect.




45

--------------------------------------------------------------------------------




 

                10.8                Environmental Matters.  If any release or
threatened release or other disposal of Hazardous Substances shall occur or
shall have occurred on any real property or any other assets of any Loan Party,
the Company shall, or shall cause the applicable Loan Party to, cause the prompt
containment and removal of such Hazardous Substances and the remediation of such
real property or other assets as necessary to comply with all Environmental Laws
and to preserve the value of such real property or other assets to the extent
noncompliance could reasonably be expected to have a Material Adverse Effect.
Without limiting the generality of the foregoing, the Company shall, and shall
cause each other Loan Party to, comply with any Federal or state judicial or
administrative order requiring the performance at any real property of any Loan
Party of activities in response to the release or threatened release of a
Hazardous Substance at any real property of any Loan Party (whether owned or
leased). The Company shall, and shall cause its Subsidiaries to, dispose of such
Hazardous Substances, or of any other wastes, only at licensed disposal
facilities operating, to the Company’s knowledge, in compliance with
Environmental Laws.

 

 

                10.9                Further Assurances.  Take, and cause each
other Loan Party to take, such actions as are necessary or as the Administrative
Agent or the Required Lenders may reasonably request from time to time to ensure
that the Obligations of each Loan Party under the Loan Documents are guarantied
by each Subsidiary, excluding the Dormant Entities and the Canadian Entities but
including, upon the acquisition or creation thereof, any Subsidiary acquired or
created after the Closing Date, in each case as the Administrative Agent may
determine.

 

 

                10.10              Deposit Accounts.  Unless the Administrative
Agent otherwise consents in writing, within ninety (90) days following the date
hereof, each Loan Party shall maintain all of their principal deposit accounts
and customary treasury management services with the Administrative Agent at
market rates which shall be mutually agreed by the parties.

 

                SECTION 11     NEGATIVE COVENANTS

                Until the expiration or termination of the Commitments and
thereafter until all Obligations hereunder and under the other Loan Documents
are Paid in Full, the Company agrees for itself and each of its Subsidiaries
that, unless at any time the Required Lenders shall otherwise expressly consent
in writing, it will:

 

 

                11.1                Debt.  Not, and not permit any other Loan
Party to, create, incur, assume or suffer to exist any Debt, except:

 

                  (a)    Obligations under this Agreement and the other Loan
Documents;    

                (b)    Debt secured by Liens permitted by Section 11.2(d), and
extensions, renewals and refinancings thereof; provided that the aggregate
amount of all such Debt at any time outstanding shall not exceed $2,500,000,
provided, however, the forgoing limit shall not include a Sale Leaseback if such
Sale Leaseback is consummated in an arm’s-length manner on market terms and
conditions;

   

                (c)    Debt of the Company to any domestic Wholly-Owned
Subsidiary or Debt of any domestic Wholly-Owned Subsidiary to the Company or
another domestic Wholly-Owned Subsidiary; provided that, upon the reasonable
request of Administrative Agent, such Debt




46

--------------------------------------------------------------------------------






 

shall be evidenced by a demand note in form and substance reasonably
satisfactory to the Administrative Agent and the obligations under such demand
note shall be subordinated to the Obligations of the Company hereunder in a
manner reasonably satisfactory to the Administrative Agent; 

   

                (d)    Debt (excluding the Prudential Debt) described on
Schedule 11.1 and any extension, renewal or refinancing thereof so long as the
principal amount thereof is not increased in excess of the amount set forth on
such Schedule;

   

                (e)    the Debt to be Repaid (so long as such Debt is repaid on
the Closing Date with the proceeds of the initial Loans hereunder);

   

                (f)    Contingent Liabilities arising with respect to customary
indemnification obligations in favor of purchasers in connection with
dispositions permitted under Section 11.5;

   

                (g)    the Prudential Debt so long as the principal amount
thereof is not increased and each mandatory payment of principal and interest
thereunder is timely made in accordance with the terms of the Prudential Debt
Documents;

                    (h)    Contingent Liabilities listed on Schedule 11.1;    

                (i)     Guaranties by the Company and/or its Subsidiaries in
respect of Debt of the Company or its domestic Subsidiaries permitted by this
Section 11.1;

   

                (j)     Hedging Obligations incurred in favor of Administrative
Agent, any Lender or any of their Affiliates for bona fide hedging purposes and
not for speculation;

   

                (k)    Debt owing to any trust created under a supplemental
executive retirement program of the Company; and

                    (l)     Debt of the Company owing to any Canadian Entity.

 

                        11.2                Liens. Not, and not permit any other
Loan Party to, create or permit to exist any Lien on any of its real or personal
properties, assets or rights of whatsoever nature (whether now owned or
hereafter acquired), except:

 

 

                (a)    Liens for taxes or other governmental charges not at the
time delinquent or thereafter payable without penalty or being contested in good
faith by appropriate proceedings and, in each case, for which it maintains
adequate reserves;

   

                (b)    Liens arising in the ordinary course of business (such as
(i) Liens of carriers, warehousemen, mechanics and materialmen and other similar
Liens imposed by law and (ii) Liens in the form of deposits or pledges incurred
in connection with worker’s compensation, unemployment compensation and other
types of social security (excluding Liens arising under ERISA) or in connection
with surety bonds, bids, performance bonds and similar obligations) for sums not
overdue or being contested in good faith by appropriate




47

--------------------------------------------------------------------------------






 

proceedings and not involving any advances or borrowed money or the deferred
purchase price of property or services and, in each case, for which it maintains
adequate reserves;

                    (c)    Liens described on Schedule 11.2 as of the Closing
Date;    

                (d)    subject to the limitation set forth in Section 11.1(b),
(i) Liens arising in connection with Capital Leases (and attaching only to the
property being leased), (ii) Liens existing on property at the time of the
acquisition thereof by any Loan Party (and not created in contemplation of such
acquisition) and (iii) Liens that constitute purchase money security interests
on any property securing debt incurred for the purpose of financing all or any
part of the cost of acquiring such property, provided that any such Lien
attaches to such property within 20 days of the acquisition thereof and attaches
solely to the property so acquired;

   

                (e)    attachments, appeal bonds, judgments and other similar
Liens, for sums not exceeding $250,000 arising in connection with court
proceedings, provided the execution or other enforcement of such Liens is
effectively stayed and the claims secured thereby are being actively contested
in good faith and by appropriate proceedings;

   

                (f)    easements, rights of way, restrictions, minor defects or
irregularities in title and other similar Liens not interfering in any material
respect with the ordinary conduct of the business of any Loan Party;

   

                (g)    Liens in favor of landlords with respect to assets
located at locations leased by the Company or any other Loan Party if such
provisions granting a Lien are in existence on the Closing Date in leases that
are in existence on the Closing Date, provided, however, with respect to any
locations leased by the Company or any other Loan Party after the Closing Date,
the related lease shall not contain any provisions granting a landlord a lien on
any assets of the Company or any Loan Party or grant the landlord the right to
dispose of any assets of the Company or any Loan Party and to the extent any
location leased after the Closing Date is in a jurisdiction with a statutory
lien in favor of a landlord, such lease shall contain a waiver of such statutory
landlord lien;

   

                (h)     Liens granted to the Issuing Lender or Administrative
Agent under or in connection with any Master Letter of Credit Agreement or any
L/C Application or any cash collateral delivered to Administrative Agent or the
Issuing Lender in connection therewith; and

   

                (i)     the replacement, extension or renewal of any Lien
permitted by clause (c) above upon or in the same property subject thereto
arising out of the extension, renewal or replacement of the Debt secured thereby
(without increase in the amount thereof).

 

 

                11.3                Operating Leases.  Not permit the aggregate
amount of all rental payments under Operating Leases made (or scheduled to be
made) by the Loan Parties (on a consolidated basis) to exceed $3,000,000 in any
Fiscal Year, provided, however, the forgoing limit shall not include (i) a Sale
Leaseback if such Sale Leaseback is consummated in an arm’s-length manner on
market terms and conditions, (ii) if the St. Louis, Missouri headquarters (and
related parking facilities) is sold, transferred or assigned, the rental
payments with respect to any replacement location if such rental payments are on
an arm’s-length basis on market terms and conditions, or




48

--------------------------------------------------------------------------------




(iii) if the Brampton, Ontario facility is sold, transferred or assigned, the
rental payments with respect to any replacement location if such rental payments
are on an arm’s-length basis on market terms and conditions.

 

 

                11.4                Restricted Payments.  Not, and not permit
any other Loan Party to, (a) make any distribution or pay any dividend to any
holders of its Capital Securities, (b) purchase or redeem any of its Capital
Securities, (c) pay any management fees or similar fees to any of its
equityholders or any Affiliate thereof, (d) make any redemption, prepayment,
defeasance, repurchase or any other payment in respect of any Debt, including
the Prudential Debt (but not including the Obligations), prior to its stated
maturity or amortization schedule (in each case as such amortization schedule
exists on the date hereof) or (e) set aside funds for any of the foregoing.
Notwithstanding the foregoing, (i) any Subsidiary may pay dividends or make
other distributions to the Company or to a domestic Wholly-Owned Subsidiary; and
(ii) so long as no Event of Default or Unmatured Event of Default exists or
would result therefrom, the Company may pay (A) pay dividends or make other
distributions to the holders of its Capital Stock up to an aggregate of
$5,500,000 in each Fiscal Year, and (B) may expend up to $2,000,000 in the
aggregate during the term of this Agreement to purchase, repurchase or redeem
the Company’s Capital Stock.

 

 

                11.5                Mergers, Consolidations, Sales. Not, and not
permit any other Loan Party to, (a) be a party to any merger or consolidation,
or purchase or otherwise acquire all or substantially all of the assets or any
Capital Securities of any class of, or any partnership or joint venture interest
in, any other Person, (b) sell, transfer, convey or lease all or any substantial
part of its assets or Capital Securities (including the sale of Capital
Securities of any Subsidiary) except for sales of inventory, excess equipment,
and obsolete equipment in the ordinary course of business, (c) sell, transfer or
assign the St. Louis, Missouri headquarters (and related parking facilities)
and/or the Brampton, Ontario facility except in each case on an arm’s-length
basis and on market terms and conditions, or (d) sell or assign with or without
recourse any receivables, except for (i) any such merger, consolidation, sale,
transfer, conveyance, lease or assignment of or by any Wholly-Owned Subsidiary
into the Company or into any other domestic Wholly-Owned Subsidiary; and
(ii) any such purchase or other acquisition by the Company or any domestic
Wholly-Owned Subsidiary of the assets or Capital Securities of any Wholly-Owned
Subsidiary.

 

 

                11.6                Modification of Organizational Documents.
Not permit the charter, by-laws or other organizational documents of any Loan
Party to be amended or modified in any way which could reasonably be expected to
materially adversely affect the interests of the Lenders; not change, or allow
any Loan Party to change, its state of formation or its organizational form.

 

 

                11.7                Transactions with Affiliates. Not, and not
permit any other Loan Party to, enter into, or cause, suffer or permit to exist
any transaction, arrangement or contract with any of its other Affiliates (other
than the Loan Parties) which is on terms which are materially less favorable
than are reasonably obtainable from any Person which is not one of its
Affiliates and excluding any employment agreements with any officers and
directors of any Loan Party to the extent approved by the Board of Directors of
such Loan Party and disclosed by the Company in accordance with all applicable
public reporting laws, rules, and regulations.




49

--------------------------------------------------------------------------------






 

                11.8                Inconsistent Agreements.  Not, and not
permit any other Loan Party to, enter into, or be a party to, any agreement
containing any provision which would (a) be violated or breached by any
borrowing by the Company hereunder or by the performance by any Loan Party of
any of its Obligations hereunder or under any other Loan Document, (b) prohibit
any Loan Party from granting to the Administrative Agent and the Lenders, a Lien
on any of its assets (other than the Prudential Documents) or (c) create or
permit to exist or become effective any encumbrance or restriction on the
ability of any Subsidiary to (i) pay dividends or make other distributions to
the Company or any other Subsidiary, or pay any Debt owed to the Company or any
other Subsidiary, (ii) make loans or advances to any Loan Party or
(iii) transfer any of its assets or properties to any Loan Party, other than
(A) customary restrictions and conditions contained in agreements relating to
the sale of all or a substantial part of the assets of any Subsidiary pending
such sale, provided that such restrictions and conditions apply only to the
Subsidiary to be sold and such sale is permitted hereunder, (B) restrictions or
conditions imposed by any agreement relating to purchase money Debt, and Capital
Leases permitted by this Agreement if such restrictions or conditions apply only
to the property or assets securing such Debt and (C) customary provisions in
leases and other contracts restricting the assignment thereof.

 

 

                11.9                Business Activities; Issuance of Equity.
Not, and not permit any other Loan Party to, engage in any line of business
other than the businesses engaged in on the date hereof and businesses
reasonably related thereto. Not, and not permit any other Loan Party to, issue
any Capital Securities other than (a) any issuance of shares of the Company’s
common Capital Securities pursuant to any employee or director option program,
benefit plan or compensation program, and (b) any issuance by a Subsidiary to
the Company or another Subsidiary in accordance with Section 11.4.

 

 

                11.10              Investments.  Not, and not permit any other
Loan Party to, make or permit to exist any Investment in any other Person,
except the following:

 

 

                (a)    contributions by the Company to the capital of any
domestic Wholly-Owned Subsidiary, or by any Subsidiary to the capital of any
other domestic Wholly-Owned Subsidiary, so long as the recipient of any such
capital contribution has guaranteed the Obligations as required by this
Agreement;

                    (b)    Investments constituting Debt permitted by
Section 11.1;    

                (c)    Contingent Liabilities constituting Debt permitted by
Section 11.1 or Liens permitted by Section 11.2;

                    (d)    bank deposits in the ordinary course of business;    

                (e)    Investments in securities of account debtors received
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of such account debtors; and

                    (f)    Investments listed on Schedule 11.10 as of the
Closing Date.




50

--------------------------------------------------------------------------------




 

provided  that (x) any Investment which when made complies with the requirements
of the definition of the term “Cash Equivalent Investment” may continue to be
held notwithstanding that such Investment if made thereafter would not comply
with such requirements; and (y) no Investment otherwise permitted by clause (b)
or (c) shall be permitted to be made if, immediately before or after giving
effect thereto, any Event of Default or Unmatured Event of Default exists.
 

 

                11.11              Most Favored Lender.  Not enter into, assume
or otherwise be bound or obligated under any agreement creating or evidencing
Debt in excess of $250,000 containing one or more Additional Covenants or
Additional Defaults, without the prior written consent of the Required Lenders;
provided, however, in the event the Company or any other Loan Party shall enter
into, assume or otherwise become bound by or obligated under any such agreement
without the prior written consent of the Required Lenders, the terms of this
Agreement shall, without any further action on the part of the Company and each
other Loan Party or any Lender or the Administrative Agent, be deemed to be
amended automatically to include each Additional Covenant and each Additional
Default contained in such agreement. The Company further covenants to promptly
execute and deliver at its expense (including, without limitation, the
reasonable fees and expenses of counsel for the Administrative Agent) an
amendment to this Agreement in form and substance satisfactory to the Required
Lenders evidencing the amendment of this Agreement to include such Additional
Covenants and Additional Defaults, provided that the execution and delivery of
such amendment shall not be a precondition to the effectiveness of such
amendment as provided for in this Section, but shall merely be for the
convenience of the parties hereto. Notwithstanding the foregoing, the Prudential
Debt Documents as they exist on the Closing Date are not implicated by this
Section.

 

 

                11.12              Restriction of Amendments to Certain
Documents. Not amend or otherwise modify, or waive any rights under, any of the
Sears Agreements, if, in any case, such amendment, modification or waiver could
reasonably be expected to be adverse to the interests of the Lenders or be
materially adverse to the Company. Not amend or otherwise modify, or waive any
rights under, the Prudential Documents, except to the extent such change could
not reasonably be expected to materially adversely effect Administrative Agent
or any Lender or except to the extent such change is not more restrictive to the
Company or any Loan Party.

 

 

                11.13              Dormant Entities.  Not allow or permit any
Dormant Entity to (i) have or hold any assets of any kind or nature other than
the Capital Securities of another Loan Party, (ii) have or incur any
liabilities, obligations or Debt of any kind other than incidental corporate
maintenance items, incidental tax liabilities, or (iii) have any operations or
employees.

 

 

                11.14              Fiscal Year.  Not change its Fiscal Months,
Fiscal Quarters or Fiscal Years from what is set forth on Schedule 1.1.

 

                  11.15              Financial Covenants.  

 

                11.15.1        Minimum EBITDA.  Not permit, as of the last day
of any Computation Period, EBITDA for such Computation Period to be less than
the amount set forth below for such Computation Period:




51

--------------------------------------------------------------------------------



Computation Period Ending   Minimum EBITDA

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

April 30, 2005 and July 23, 2005   $24,000,000.00 November 12, 2005  
$25,000,000.00 February 4, 2006, April 29, 2006, and July 22, 2006  
$28,000,000.00 November 11, 2006 and February 3, 2007   $30,000,000.00




                11.15.2  Total Funded Debt to EBITDA Ratio.  Not permit, as of
the last day of any Fiscal Quarter, the ratio of Total Funded Debt to EBITDA for
the Computation Period ended on the last day of such Fiscal Quarter, to exceed
the applicable ratio set forth below:

 

Computation Period Ending Ratio of Total Funded Debt to

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Last day of each Fiscal Quarter 2.00 to 1.00

   

                11.15.3 Minimum Net Worth.  The Company’s Net Worth as of the
last day of each Fiscal Quarter shall not be less than the following, plus with
respect to each of the following, 90% of the net proceeds of any issuance of
equity or equity securities in the Company issued after the Effective Date:

 

Fiscal Quarter Ending Minimum Net Worth

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

April 30, 2005 $17,000,000 July 23, 2005 $13,000,000 November 12, 2005
$7,000,000 February 4, 2006 $20,000,000 April 29, 2006 $18,000,000 July 22, 2006
$14,000,000 November 11, 2006 $10,000,000 February 3, 2007 $25,500,000    

                11.15.4        Capital Expenditures.  Not permit the aggregate
amount of all Capital Expenditures made by the Loan Parties in any Fiscal Year
to exceed the amount set forth below for such Fiscal Year:

 

Fiscal Year Maximum Capital Expenditures

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

2005 Fiscal Year $30,000,000.00 2006 Fiscal Year $25,000,000.00 2007 Fiscal Year
$20,000,000.00

 

                SECTION 12     EFFECTIVENESS; CONDITIONS OF LENDING, ETC.




52

--------------------------------------------------------------------------------




                The obligation of each Lender to make its Loans and of the
Issuing Lender to issue Letters of Credit is subject to the following conditions
precedent:

 

 

                12.1                Initial Credit Extension. The obligation of
the Lenders to make the initial Loans and the obligation of the Issuing Lender
to issue its initial Letter of Credit (whichever first occurs) is, in addition
to the conditions precedent specified in Section 12.2, subject to the conditions
precedent that (a) all Debt to be Repaid has been (or concurrently with the
initial borrowing will be) paid in full, and that all agreements and instruments
governing the Debt to be Repaid and that all Liens securing such Debt to be
Repaid have been (or concurrently with the initial borrowing will be) terminated
and (b) the Administrative Agent shall have received all of the following, each
duly executed and dated the Closing Date (or such earlier date as shall be
satisfactory to the Administrative Agent), in form and substance satisfactory to
the Administrative Agent (and the date on which all such conditions precedent
have been satisfied or waived in writing by the Administrative Agent and the
Lenders is called the “Closing Date”):

 

 

                12.1.1          Financial Statements.  Lenders shall have
determined to their satisfaction that the draft audited consolidated financial
statements for the Company and its Subsidiaries for Fiscal Year 2004 and the
interim unaudited consolidated financial statements year-to-date Fiscal Year
2005, and the projections of the Company’s and its Subsidiaries’ consolidated
financial condition (income statements, balance sheets and cash flow statements)
and results of operations, on a Fiscal Quarter basis for Fiscal Years 2005,
2006, and 2007, as furnished to Administrative Agent and the Lenders and other
information furnished to Administrative Agent by the Company after giving effect
to the consummation of the financings contemplated hereby as if such
transactions had occurred on such date, are consistent in all material respects
with the sources and uses of cash as previously described to the Lenders and,
(i) for the periods ended on or before the Closing Date, fairly and accurately
reflect the business and financial condition of the Company and its
Subsidiaries, their cash flows and the results of their operations for such
periods in accordance with GAAP (except the monthly financial statements were
prepared consistent with current practice of the company (i.e., not in
accordance with GAAP)), and (ii) for the periods that will end after the Closing
Date, fairly and accurately forecast the business and financial condition of the
Company and its Subsidiaries cash flows, and the results of their operations for
such periods in accordance with GAAP. The Administrative Agent and each Lender
shall have received audited consolidated financial statements of the Company for
the 2001, 2002 and 2003 Fiscal Years, and unaudited consolidated financial
statements of the Company for the 2004 Fiscal Year, and draft audited financial
statements for the Company for the 2004 fiscal year, and unaudited year-to-date
consolidated financial statements of the Company for the 2005 Fiscal Year.

 

                  12.1.2          Notes.  A Note for each Lender.  

 

                12.1.3          Authorization Documents.  For each Loan Party,
such Person’s (a) charter (or similar formation document), certified by the
appropriate governmental authority; (b) good standing certificates in its state
of incorporation (or formation) and in each other state requested by the
Administrative Agent; (c) bylaws (or similar governing document);
(d) resolutions of its board of directors (or similar governing body) approving
and authorizing such Person’s execution, delivery and performance of the Loan




53

--------------------------------------------------------------------------------






 

Documents to which it is party and the transactions contemplated thereby; and
(e) signature and incumbency certificates of its officers executing any of the
Loan Documents and authorized to submit a Notice of Borrowing (it being
understood that the Administrative Agent and each Lender may conclusively rely
on each such certificate until formally advised by a like certificate of any
changes therein), all certified by its secretary or an assistant secretary (or
similar officer) as being in full force and effect without modification.

 

 

                12.1.4          Consents, etc.  Certified copies of all
documents evidencing any necessary corporate or partnership action, consents and
governmental approvals (if any) required for the execution, delivery and
performance by the Loan Parties of the Loan Documents and the documents referred
to in this SECTION 12.

 

 

                12.1.5          Letter of Direction.  A letter of direction
containing funds flow information with respect to the proceeds of the Loans on
the Closing Date.

 

 

                12.1.6          Guaranty Agreement.  A counterpart of the
Guaranty Agreement executed by each Loan Party (other than the Company, the
Dormant Entities and the Canadian Entities), together with all items required to
be delivered in connection therewith.

 

                  12.1.7          Opinions of Counsel.  Opinions of counsel for
each Loan Party.

 

 

                12.1.8          Insurance.  Evidence of the existence of
insurance required to be maintained pursuant to Section 10.3(b), together with
evidence that the Administrative Agent has been named as an additional insured
on all related insurance policies.

 

 

                12.1.9          Copies of Sears Agreements.  Complete and
correct copies of each of the Sears Agreements.

 

 

                12.1.10        Copies of Prudential Documents.  Copies of the
Prudential Documents certified by the secretary or assistant secretary (or
similar officer) of the Company as being true, accurate and complete.

 

 

                12.1.11        Payment of Fees.  Evidence of payment by the
Company of all accrued and unpaid fees, costs and expenses to the extent then
due and payable on the Closing Date, together with all Attorney Costs of the
Administrative Agent to the extent invoiced prior to the Closing Date, plus such
additional amounts of Attorney Costs as shall constitute the Administrative
Agent’s reasonable estimate of Attorney Costs incurred or to be incurred by the
Administrative Agent through the closing proceedings (provided that such
estimate shall not thereafter preclude final settling of accounts between the
Company and the Administrative Agent).

 

                  12.1.12        Solvency Certificate.  A Solvency Certificate
executed by a Senior Officer of the Company.  

 

                12.1.13        Search Results; Lien Terminations.  Certified
copies of Uniform Commercial Code search reports dated a date reasonably near to
the Closing Date, listing




54

--------------------------------------------------------------------------------






 

all effective financing statements which name any Loan Party (under their
present names and any previous names) as debtors, together with (a) copies of
such financing statements, (b) payoff letters evidencing repayment in full of
all Debt to be Repaid, the termination of all agreements relating thereto and
the release of all Liens granted in connection therewith, with Uniform
Commercial Code or other appropriate termination statements and documents
effective to evidence the foregoing (other than Liens permitted by Section 11.2)
and (c) such other Uniform Commercial Code termination statements as the
Administrative Agent may reasonably request.

 

 

                12.1.14        Closing Certificate.  A certificate executed by
an officer of the Company on behalf of the Company certifying the matters set
forth in Section 12.2.1 as of the Closing Date.

 

 

                12.1.15        Other.  Such other documents as the
Administrative Agent or any Lender may reasonably request including without
limitation, those items listed on the documents and requirements list attached
hereto as Exhibit F.

 

 

                12.1.16        EBITDA Verification Report.  The Administrative
Agent shall have received an EBITDA verification report from Ernst & Young, LLP.

 

 

                12.2       Conditions.  The obligation (a) of each Lender to
make each Loan and (b) of the Issuing Lender to issue each Letter of Credit is
subject to the following further conditions precedent that:

 

 

                12.2.1          Compliance with Warranties, No Default, etc.
Both before and after giving effect to any borrowing and the issuance of any
Letter of Credit, the following statements shall be true and correct:

 

 

                (a)    the representations and warranties of each Loan Party set
forth in this Agreement and the other Loan Documents shall be true and correct
in all respects with the same effect as if then made (except to the extent
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct as of such earlier date); and

   

                (b)    no Event of Default or Unmatured Event of Default shall
have then occurred and be continuing.

 

 

                12.2.2          Confirmatory Certificate.  If requested by the
Administrative Agent or any Lender, the Administrative Agent shall have received
(in sufficient counterparts to provide one to each Lender) a certificate dated
the date of such requested Loan or Letter of Credit and signed by a duly
authorized representative of the Company as to the matters set out in
Section 12.2.1 (it being understood that each request by the Company for the
making of a Loan or the issuance of a Letter of Credit shall be deemed to
constitute a representation and warranty by the Company that the conditions
precedent set forth in Section 12.2.1 will be satisfied at the time of the
making of such Loan or the issuance of such Letter of Credit), together with
such other documents as the Administrative Agent or any Lender may reasonably
request in support thereof.

 

                SECTION 13     EVENTS OF DEFAULT AND THEIR EFFECT.




55

--------------------------------------------------------------------------------






 

                13.1                Events of Default.  Each of the following
shall constitute an Event of Default under this Agreement:

 

 

                13.1.1          Non-Payment of the Loans, etc.  Default in the
payment when due of the principal of any Loan; or default, and continuance
thereof for five days, in the payment when due of any interest, fee,
reimbursement obligation with respect to any Letter of Credit or other amount
payable by the Company hereunder or under any other Loan Document.

 



 

                13.1.2          Non-Payment of Other Debt.  Any default shall
occur under the terms applicable to any Debt of any Loan Party individually or
in an aggregate amount (for all such Debt so affected and including undrawn
committed or available amounts and amounts owing to all creditors under any
combined or syndicated credit arrangement) exceeding $200,000 and such default
shall (a) consist of the failure to pay such Debt when due, after giving effect
to any cure periods in any documents relating to such Debt, whether by
acceleration or otherwise, or (b) permit the holder or holders thereof, or any
trustee or agent for such holder or holders, to cause such Debt to become due
and payable (or require any Loan Party to purchase or redeem such Debt or post
cash collateral in respect thereof) prior to its expressed maturity, or (c)
accelerate the maturity, of such Debt.

 

 

                13.1.3          Other Material Obligations.  Default in the
payment when due, or in the performance or observance of, any obligation of, or
condition agreed to by, any Loan Party with respect to any agreement, contract
or lease, where such default, singly or in the aggregate with all other such
defaults, might reasonably be expected to have a Material Adverse Effect.

 



 

                13.1.4          Bankruptcy, Insolvency, etc.  Any Loan Party
becomes insolvent or generally fails to pay, or admits in writing its inability
or refusal to pay, debts as they become due; or any Loan Party applies for,
consents to, or acquiesces in the appointment of a trustee, receiver or other
custodian for such Loan Party or any property thereof, or makes a general
assignment for the benefit of creditors; or, in the absence of such application,
consent or acquiescence, a trustee, receiver or other custodian is appointed for
any Loan Party or for a substantial part of the property of any thereof and is
not discharged within 60 days; or any bankruptcy, reorganization, debt
arrangement, or other case or proceeding under any bankruptcy or insolvency law,
or any dissolution or liquidation proceeding, is commenced in respect of any
Loan Party, and if such case or proceeding is not commenced by such Loan Party,
it is consented to or acquiesced in by such Loan Party, or remains for 60 days
undismissed; or any Loan Party takes any action to authorize, or in furtherance
of, any of the foregoing.

 

 

                13.1.5          Non-Compliance with Loan Documents. (a) Failure
by any Loan Party to comply with or to perform any covenant set forth in
Sections 6.2.2, 10.1.5, 10.2, or 10.5 or SECTION 11; or (b) failure by any Loan
Party to comply with or to perform any other provision of this Agreement or any
other Loan Document (and not constituting an Event of Default under any other
provision of this SECTION 13 for which no other




56

--------------------------------------------------------------------------------






 

grace period is specified) and continuance of such failure described in this
clause (b) for 20 consecutive days.

 

 

                13.1.6          Representations; Warranties.  Any representation
or warranty made by any Loan Party herein or any other Loan Document is breached
or is false or misleading, or any schedule, certificate, financial statement,
report, notice or other writing furnished by any Loan Party to the
Administrative Agent or any Lender in connection herewith is false or misleading
on the date as of which the facts therein set forth are stated or certified.

 

 

                13.1.7          Pension Plans.  (a) Any Person institutes steps
to terminate a Pension Plan if as a result of such termination the Company or
any member of the Controlled Group could be required to make a contribution to
such Pension Plan, or could incur a liability or obligation to such Pension
Plan, in excess of $100,000 individually or in the aggregate; (b) a contribution
failure occurs with respect to any Pension Plan sufficient to give rise to a
Lien under Section 302(f) of ERISA; (c) the failure to pay any Unfunded
Liability within the time periods required by law or required by any written
agreement between any Loan Party and any governmental authority, or (d) there
shall occur any withdrawal or partial withdrawal from a Multiemployer Pension
Plan and the withdrawal liability (without unaccrued interest) to Multiemployer
Pension Plans as a result of such withdrawal (including any outstanding
withdrawal liability that the Company or any member of the Controlled Group have
incurred on the date of such withdrawal) exceeds $100,000 individually or in the
aggregate.

 

 

                13.1.8          Judgments.  Final judgments (unless covered by
insurance without a reservation of rights by the applicable insurer) which
exceed $250,000 individually or in the aggregate shall be rendered against any
Loan Party and shall not have been paid, discharged or vacated or had execution
thereof stayed pending appeal within 30 days after entry or filing of such
judgments.

 

 

                13.1.9          Guaranty; Sears Agreements.  Any material
default or material breach, or notice (written or oral) of any default or
breach, under any of the Sears Agreements, or any termination of any of the
Sears Agreements (except for a termination of the Sears Agreement in Canada not
arising from a breach or default by the Company or any other Loan Party of such
agreement) or any notice (written or oral) of any intent to terminate any of the
Sears Agreements (except for a termination of the Sears Agreement in Canada not
arising from a breach or default by the Company or any other Loan Party of such
agreement), or any of the Sears Agreements (except for a termination of the
Sears Agreement in Canada not arising from a breach or default by the Company or
any other Loan Party of such agreement) shall cease to be in full force and
effect whether by their terms or due to an early termination. Any Loan Party or
any other Person shall contest in any manner the validity, binding nature or
enforceability of any guaranty of the Obligations (including the Guaranty
Agreement) or shall assert the invalidity or unenforceability of, or deny any
liability under, any guaranty of the Obligations (including the Guaranty
Agreement) or any Loan Party fails to comply with any of the terms or provisions
of any guaranty of the Obligations (including the Guaranty Agreement), or any
representation or warranty is false or any covenant is breached of any




57

--------------------------------------------------------------------------------






 

Loan Party herein or in any guaranty of the Obligations (including the Guaranty
Agreement).

 

                  13.1.10        Change of Control.  A Change of Control shall
occur.

 

 

                13.1.11        Closing of Locations.  The closing (rounded
downwards to the nearest whole number) of more than 10% of the sum of (A) the
Company and its Subsidiary’s retail locations existing on the Closing Date which
is 1,022 locations, plus (B) the Company and its Subsidiary’s new retail
locations opened after the Closing Date.

 

 

                13.1.12        Material Adverse Effect.  The occurrence of any
event or circumstance which could reasonably be likely to give rise to or
Material Adverse Effect.

 

 

                13.2       Effect of Event of Default.  If any Event of Default
described in Section 13.1.4 shall occur in respect of the Company, the
Commitments shall immediately terminate and the Loans and all other Obligations
hereunder shall become immediately due and payable and the Company shall become
immediately obligated to Cash Collateralize all Letters of Credit, all without
presentment, demand, protest or notice of any kind; and, if any other Event of
Default shall occur and be continuing, the Administrative Agent may (and, upon
the written request of the Required Lenders shall) declare the Commitments to be
terminated in whole or in part and/or declare all or any part of the Loans and
all other Obligations hereunder to be due and payable and/or demand that the
Company immediately Cash Collateralize all or any Letters of Credit, whereupon
the Commitments shall immediately terminate (or be reduced, as applicable)
and/or the Loans and other Obligations hereunder shall become immediately due
and payable (in whole or in part, as applicable) and/or the Company shall
immediately become obligated to Cash Collateralize the Letters of Credit (all or
any, as applicable), all without presentment, demand, protest or notice of any
kind. The Administrative Agent shall promptly advise the Company of any such
declaration, but failure to do so shall not impair the effect of such
declaration. Any cash collateral delivered hereunder shall be held by the
Administrative Agent (without liability for interest thereon) and applied to the
Obligations arising in connection with any drawing under a Letter of Credit.
After the expiration or termination of all Letters of Credit, such cash
collateral shall be applied by the Administrative Agent to any remaining
Obligations hereunder and any excess shall be delivered to the Company or as a
court of competent jurisdiction may elect. If an Event of Default shall occur
and be continuing, the Administrative Agent, on behalf of the Lenders, may
exercise, in addition to all other rights and remedies against the Company and
each other Loan Party granted to them in this Agreement and in any other
instrument or agreement securing, evidencing or relating to the Obligations, and
all rights and remedies of a creditor under any applicable law or at equity.

 

                13.3           Application of Proceeds.  At such intervals as
may be agreed upon by the Company and the Administrative Agent, or, if an Event
of Default shall have occurred and be continuing, at any time at the
Administrative Agent’s election, the Administrative Agent may apply all payments
received by or on behalf of the Company or any Guarantor, whether from proceeds
of any of their assets or otherwise, in payment of the Obligations and the
Guarantor Obligations in such order as the Administrative Agent shall determine
in its discretion. Any part of such funds which the Administrative Agent elects
not so to apply and deems not required as collateral security for the
Obligations and the Guarantor Obligations shall be paid over from time




58

--------------------------------------------------------------------------------




 to time by the Administrative Agent to the Company, the applicable Guarantor or
to whomsoever may be lawfully entitled to receive the same. Any balance of such
amounts, remaining after the Obligations and the Guarantor Obligations shall
have been Paid in Full shall be paid over to the Company, the applicable
Guarantor or to whomsoever may be lawfully entitled to receive the same. In the
absence of a specific determination by the Administrative Agent, all such
payments, Proceeds, Insurance Proceeds (to the extent required to be paid to the
Administrative Agent as set forth in the Credit Agreement), in payment of the
Obligations and the Guarantor Obligations shall be applied in the following
order:

 

 

First, to the payment of all fees, reasonable out-of-pocket costs, and expenses
and indemnities of the Administrative Agent (in its capacity as such), including
Attorney Costs, and any Obligations and the Guarantor Obligations owing to the
Administrative Agent, until paid in full;

   

Second, to the payment of all fees, reasonable costs, and expenses and
indemnities of the Lenders, pro-rata, until paid in full;

   

Third, to the payment of all of the Obligations and the Guarantor Obligations in
respect of the Swing Line Loans to the Swing Line Lender, until paid in full;

   

Fourth, to the payment of all of the Obligations and the Guarantor Obligations
consisting of accrued and unpaid interest owing to any Lender, pro-rata, until
paid in full;

   

Fifth, to the payment of all Obligations and the Guarantor Obligations
consisting of principal owing to any Lender and Bank Product Obligations and
Hedging Obligations, pro-rata, until paid in full;

   

Sixth, to the payment of the Administrative Agent an amount equal to all
Obligations and the Guarantor Obligations in respect of outstanding Letters of
Credit to be held as cash collateral in respect of such obligations;

   

Seventh, to the payment of all other Obligations and the Guarantor Obligations
owing to each Lender, pro-rata, until paid in full; and

 

                                any remaining amounts may be lawfully entitled
to receive such amounts.

                SECTION 14     THE AGENTS.

 

                   14.1                Appointment and Authorization. Each
Lender hereby irrevocably (subject to Section 14.10) appoints, designates and
authorizes the Administrative Agent to take such action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to it by the terms of
this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere in this Agreement or in any other Loan Document, the Adm
inistrative Agent shall not have any duty or responsibility except those
expressly set forth herein, nor shall the Administrative Agent have or be deemed
to have any fiduciary relationship with any Lender or participant, and no
implied




59

--------------------------------------------------------------------------------




covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Administrative Agent. Without limiting the generality of the
foregoing sentence, the use of the term “agent” herein and in other Loan
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

 

                14.2                       Issuing Lender. The Issuing Lender
shall act on behalf of the Lenders (according to their Pro Rata Shares) with
respect to any Letters of Credit issued by it and the documents associated
therewith. The Issuing Lender shall have all of the benefits and immunities (a)
provided to the Administrative Agent in this SECTION 14 with respect to any acts
taken or omissions suffered by the Issuing Lender in connection with Letters of
Credit issued by it or proposed to be issued by it and the applications and
agreements for letters of credit pertaining to such Letters of Credit as fully
as if the term “Administrative Agent”, as used in this SECTION 14, included the
Issuing Lender with respect to such acts or omissions and (b) as additionally
provided in this Agreement with respect to the Issuing Lender.

 

                14.3                Delegation of Duties.  The Administrative
Agent may execute any of its duties under this Agreement or any other Loan
Document by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agent or attorney-in-fact
that it selects in the absence of gross negligence or willful misconduct.

 

                14.4                Exculpation of Administrative Agent. None of
the Administrative Agent nor any of its directors, officers, employees or agents
shall (a) be liable for any action taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except to the extent resulting from its own
gross negligence or willful misconduct in connection with its duties expressly
set forth herein as determined by a final, nonappealable judgment by a court of
competent jurisdiction), or (b) be responsible in any manner to any Lender or
participant for any recital, statement, representation or warranty made by any
Loan Party or Affiliate of the Company, or any officer thereof, contained in
this Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document (or the creation,
perfection or priority of any Lien or security interest therein), or for any
failure of the Company or any other party to any Loan Document to perform its
Obligations hereunder or thereunder. The Administrative Agent shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of the Company or any of the Company’s Subsidiaries or Affiliates.

 

                14.5                Reliance by Administrative Agent. The
Administrative Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, electronic mail message,




60

--------------------------------------------------------------------------------




affidavit, letter, telegram, facsimile, telex or telephone message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to the Company), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, confirmation from the Lenders of their
obligation to indemnify the Administrative Agent against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action. The Administrative Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Loan Document in accordance with a request or consent of the Required
Lenders and such request and any action taken or failure to act pursuant thereto
shall be binding upon each Lender. For purposes of determining compliance with
the conditions specified in SECTION 12, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received written notice from such Lender prior
to the proposed Closing Date specifying its objection thereto.

 

                14.6                Notice of Default.  The Administrative Agent
shall not be deemed to have knowledge or notice of the occurrence of any Event
of Default or Unmatured Event of Default except with respect to defaults in the
payment of principal, interest and fees required to be paid to the
Administrative Agent for the account of the Lenders, unless the Administrative
Agent shall have received written notice from a Lender or the Company referring
to this Agreement, describing such Event of Default or Unmatured Event of
Default and stating that such notice is a “notice of default”. The
Administrative Agent will notify the Lenders of its receipt of any such notice.
The Administrative Agent shall take such action with respect to such Event of
Default or Unmatured Event of Default as may be requested by the Required
Lenders in accordance with SECTION 13; provided that unless and until the
Administrative Agent has received any such request, the Administrative Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Event of Default or Unmatured Event of Default as
it shall deem advisable or in the best interest of the Lenders.

 

                14.7                Credit Decision.  Each Lender acknowledges
that the Administrative Agent has not made any representation or warranty to it,
and that no act by the Administrative Agent hereafter taken, including any
consent and acceptance of any assignment or review of the affairs of the Loan
Parties, shall be deemed to constitute any representation or warranty by the
Administrative Agent to any Lender as to any matter, including whether the
Administrative Agent has disclosed material information in its possession. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of the Loan Parties, and made its own
decision to enter into this Agreement and to extend credit to the Company
hereunder. Each Lender also represents that it will, independently and without
reliance upon the Administrative Agent and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and




61

--------------------------------------------------------------------------------




the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Company. Except for notices,
reports and other documents expressly herein required to be furnished to the
Lenders by the Administrative Agent, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
or other condition or creditworthiness of the Company which may come into the
possession of the Administrative Agent.

 

                14.8                Indemnification.  Whether or not the
transactions contemplated hereby are consummated, each Lender shall indemnify
upon demand the Administrative Agent and its directors, officers, employees and
agents (to the extent not reimbursed by or on behalf of the Company and without
limiting the obligation of the Company to do so), according to its applicable
Pro Rata Share, from and against any and all Indemnified Liabilities (as
hereinafter defined); provided that no Lender shall be liable for any payment to
any such Person of any portion of the Indemnified Liabilities to the extent
determined by a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from the applicable Person’s own gross negligence
or willful misconduct. No action taken in accordance with the directions of the
Required Lenders shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section. Without limitation of the foregoing,
each Lender shall reimburse the Administrative Agent upon demand for its ratable
share of any costs or out-of-pocket expenses (including Attorney Costs and
Taxes) incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that the Administrative Agent is not reimbursed for such expenses by or
on behalf of the Company. The undertaking in this Section shall survive
repayment of the Loans, cancellation of the Notes, expiration or termination of
the Letters of Credit, any modification, release or discharge of, any or all of
the Loan Documents, termination of this Agreement and the resignation or
replacement of the Administrative Agent.

 

                14.9                Administrative Agent in Individual Capacity.
LaSalle and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, acquire equity interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with the Loan Parties and Affiliates as though LaSalle were not the
Administrative Agent hereunder and without notice to or consent of any Lender.
Each Lender acknowledges that, pursuant to such activities, LaSalle or its
Affiliates may receive information regarding the Company or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of the Company or such Affiliate) and acknowledge that the Administrative
Agent shall be under no obligation to provide such information to them. With
respect to their Loans (if any), LaSalle and its Affiliates shall have the same
rights and powers under this Agreement as any other Lender and may exercise the
same as though LaSalle were not the Administrative Agent, and the terms “Lender”
and “Lenders” include LaSalle and its Affiliates, to the extent applicable, in
their individual capacities.

 

                14.10              Successor Administrative Agent. The
Administrative Agent may resign as Administrative Agent upon 30 days’ notice to
the Lenders. If the Administrative Agent resigns




62

--------------------------------------------------------------------------------




under this Agreement, the Required Lenders shall, with (so long as no Event of
Default exists) the consent of the Company (which shall not be unreasonably
withheld or delayed), appoint from among the Lenders a successor agent for the
Lenders. If no successor agent is appointed prior to the effective date of the
resignation of the Administrative Agent, the Administrative Agent may appoint,
after consulting with the Lenders and the Company, a successor agent from among
the Lenders. Upon the acceptance of its appointment as successor agent
hereunder, such successor agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent”
shall mean such successor agent, and the retiring Administrative Agent’s
appointment, powers and duties as Administrative Agent shall be terminated.
After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this SECTION 14 and Sections 15.5 and
15.17 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement. If no successor
agent has accepted appointment as Administrative Agent by the date which is
30 days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective and the Lenders shall perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above.

 

                14.11              Administrative Agent May File Proofs of
Claim. In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Company) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

   

 

                (a)    to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans, and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including, without limitation, any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders and
the Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under SECTION 5, and
Sections 15.5 and 15.17) allowed in such judicial proceedings; and

   

                (b)    to collect and receive any monies or other property
payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under SECTION 5, and Sections 15.5 and 15.17.




63

--------------------------------------------------------------------------------




                Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

                14.12              Other Agents; Arrangers and Managers. None of
the Lenders or other Persons identified on the facing page or signature pages of
this Agreement as a “syndication agent,” “documentation agent,” “co-agent,”
“book manager,” “lead manager,” “arranger,” “lead arranger” or “co-arranger,” if
any, shall have any right, power, obligation, liability, responsibility or duty
under this Agreement other than, in the case of such Lenders, those applicable
to all Lenders as such. Without limiting the foregoing, none of the Lenders or
other Persons so identified shall have or be deemed to have any fiduciary
relationship with any Lender. Each Lender acknowledges that it has not relied,
and will not rely, on any of the Lenders or other Persons so identified in
deciding to enter into this Agreement or in taking or not taking action
hereunder.

 

                SECTION 15     GENERAL.

 

                15.1                Waiver; Amendments.  No delay on the part of
the Administrative Agent or any Lender in the exercise of any right, power or
remedy shall operate as a waiver thereof, nor shall any single or partial
exercise by any of them of any right, power or remedy preclude other or further
exercise thereof, or the exercise of any other right, power or remedy. No
amendment, modification or waiver of, or consent with respect to, any provision
of this Agreement or the other Loan Documents shall in any event be effective
unless the same shall be in writing and acknowledged by Lenders having an
aggregate Pro Rata Shares of not less than the aggregate Pro Rata Shares
expressly designated herein with respect thereto or, in the absence of such
designation as to any provision of this Agreement, by the Required Lenders, and
then any such amendment, modification, waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given. No
amendment, modification, waiver or consent shall (a) extend or increase the
Commitment of any Lender without the written consent of such Lender; (b) extend
the date scheduled for payment of any principal (excluding mandatory
prepayments) of, or interest on, the Loans, or any fees payable hereunder
without the written consent of each Lender directly affected thereby; (c) reduce
the principal amount of any Loan, the rate of interest thereon or any fees
payable hereunder, without the consent of each Lender directly affected thereby
(except for periodic adjustments of interest rates and fees resulting from a
change in the Applicable Margin as provided for in this Agreement); or
(d) release any party from its obligations under the Guaranty Agreement, change
the definition of Required Lenders, any provision of this Section 15.1 or reduce
the aggregate Pro Rata Share required to effect an amendment, modification,
waiver or consent, without, in each case, the written consent of all Lenders. No
provision of SECTION 14 or other provision of this Agreement affecting the
Administrative Agent in its capacity as such shall be amended, modified or
waived without the consent of the Administrative Agent. No provision of this
Agreement relating to the rights or duties of the Issuing Lender in its capacity
as such shall be amended, modified or waived without the consent of the Issuing
Lender. No provision of this Agreement relating to the rights or duties of the
Swing Line Lender in its capacity as such shall be amended, modified or waived
without the consent of the Swing Line Lender.




64

--------------------------------------------------------------------------------






 

                15.2                Confirmations.  The Company and each holder
of a Note agree from time to time, upon written request received by it from the
other, to confirm to the other in writing (with a copy of each such confirmation
to the Administrative Agent) the aggregate unpaid principal amount of the Loans
then outstanding under such Note.

 

 

                15.3                Notices.  Except as otherwise provided in
Sections 2.2.2 and 2.2.3, all notices hereunder shall be in writing (including
facsimile transmission) and shall be sent to the applicable party at its address
shown on Annex B or at such other address as such party may, by written notice
received by the other parties, have designated as its address for such purpose.
Notices sent by facsimile transmission shall be deemed to have been given when
sent; notices sent by mail shall be deemed to have been given three Business
Days after the date when sent by registered or certified mail, postage prepaid;
and notices sent by hand delivery or overnight courier service shall be deemed
to have been given when received. For purposes of Sections 2.2.2 and 2.2.3, the
Administrative Agent shall be entitled to rely on telephonic instructions from
any person that the Administrative Agent in good faith believes is an authorized
officer or employee of the Company, and the Company shall hold the
Administrative Agent and each other Lender harmless from any loss, cost or
expense resulting from any such reliance.

 

 

                15.4                Computations.  Where the character or amount
of any asset or liability or item of income or expense is required to be
determined, or any consolidation or other accounting computation is required to
be made, for the purpose of this Agreement, such determination or calculation
shall, to the extent applicable and except as otherwise specified in this
Agreement, be made in accordance with GAAP, consistently applied; provided that
if the Company notifies the Administrative Agent that the Company wishes to
amend any covenant in Section 11.15 (or any related definition) to eliminate or
to take into account the effect of any change in GAAP on the operation of such
covenant (or if the Administrative Agent notifies the Company that the Required
Lenders wish to amend Section 11.15 (or any related definition) for such
purpose), then the Company’s compliance with such covenant shall be determined
on the basis of GAAP in effect immediately before the relevant change in GAAP
became effective, until either such notice is withdrawn or such covenant (or
related definition) is amended in a manner satisfactory to the Company and the
Required Lenders.

 

 

                15.5                Costs, Expenses and Taxes. The Company
agrees to pay on demand all reasonable out-of-pocket costs and expenses of the
Administrative Agent (including Attorney Costs and any Taxes) in connection with
the preparation, execution, syndication, delivery and administration (including
the costs of Intralinks (or other similar service), if applicable) of this
Agreement, the other Loan Documents and all other documents provided for herein
or delivered or to be delivered hereunder or in connection herewith (including
any amendment, supplement or waiver to any Loan Document), whether or not the
transactions contemplated hereby or thereby shall be consummated, and all
reasonable out-of-pocket costs and expenses (including Attorney Costs and any
Taxes) incurred by the Administrative Agent and after an Event of Default and
during the continuance thereof in connection with the collection of the
Obligations or the enforcement of this Agreement the other Loan Documents or any
such other documents or during any workout, restructuring or negotiations in
respect thereof. In addition, the Company agrees to pay, and to save the
Administrative Agent and the Lenders harmless from all liability for, any fees
of the Company’s auditors or examiners in connection with any reasonable
exercise




65

--------------------------------------------------------------------------------




by the Administrative Agent and the Lenders of their rights pursuant to
Section 10.2. All Obligations provided for in this Section 15.5 shall survive
repayment of the Loans, cancellation of the Notes, expiration or termination of
the Letters of Credit and termination of this Agreement.

 

                  15.6                Assignments; Participations.  

                  15.6.1          Assignments.  

 

                (a)    Any Lender may at any time assign to one or more Persons
(any such Person, an “Assignee”) all or any portion of such Lender’s Loans and
Commitments, with the prior written consent of the Administrative Agent, the
Issuing Lender (for an assignment of the Revolving Loans and the Revolving
Commitment) and, so long as no Event of Default exists, the Company (which
consents shall not be unreasonably withheld or delayed and shall not be required
for an assignment by a Lender to a Lender or an Affiliate of a Lender). Except
as the Administrative Agent may otherwise agree, any such assignment shall be in
a minimum aggregate amount equal to $5,000,000 or, if less, the remaining
Commitment and Loans held by the assigning Lender. The Company and the
Administrative Agent shall be entitled to continue to deal solely and directly
with such Lender in connection with the interests so assigned to an Assignee
until the Administrative Agent shall have received and accepted an effective
assignment agreement in substantially the form of Exhibit Error! Reference
source not found. hereto (an “Assignment Agreement”) executed, delivered and
fully completed by the applicable parties thereto and a processing fee of $3,500
payable by the Assignor, unless pursuant to the Assignment Agreement the
Assignee has agreed to make such payment. No assignment may be made to any
Person if at the time of such assignment the Company would be obligated to pay
any greater amount under Section 7.6 or SECTION 8 to the Assignee than the
Company is then obligated to pay to the assigning Lender under such Sections
(and if any assignment is made in violation of the foregoing, the Company will
not be required to pay such greater amounts). Any attempted assignment not made
in accordance with this Section 15.6.1 shall be treated as the sale of a
participation under Section 15.6.2. The Company shall be deemed to have granted
its consent to any assignment requiring its consent hereunder unless the Company
has expressly objected to such assignment within three Business Days after
notice thereof.

   

                (b)    From and after the date on which the conditions described
above have been met, (i) such Assignee shall be deemed automatically to have
become a party hereto and, to the extent that rights and obligations hereunder
have been assigned to such Assignee pursuant to such Assignment Agreement, shall
have the rights and obligations of a Lender hereunder and (ii) the assigning
Lender, to the extent that rights and obligations hereunder have been assigned
by it pursuant to such Assignment Agreement, shall be released from its rights
(other than its indemnification rights) and obligations hereunder. Upon the
request of the Assignee (and, as applicable, the assigning Lender) pursuant to
an effective Assignment Agreement, the Company shall execute and deliver to the
Administrative Agent for delivery to the Assignee (and, as applicable, the
assigning Lender) a Note in the principal amount of the Assignee’s Pro Rata
Share of the Revolving Commitment (and, as applicable, a Note in the principal
amount of the Pro Rata Share of the Revolving Commitment retained by the
assigning Lender). Each such Note shall be dated the effective date of such
assignment.




66

--------------------------------------------------------------------------------






 

Upon receipt by the assigning Lender of such Note, the assigning Lender shall
return to the Company any prior Note held by it.

   

                (c)    Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

 

                15.6.2          Participations.  Any Lender may at any time sell
to one or more Persons participating interests in its Loans, Commitments or
other interests hereunder (any such Person, a “Participant”). In the event of a
sale by a Lender of a participating interest to a Participant, (a) such Lender’s
obligations hereunder shall remain unchanged for all purposes, (b) the Company
and the Administrative Agent shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations hereunder
and (c) all amounts payable by the Company shall be determined as if such Lender
had not sold such participation and shall be paid directly to such Lender. No
Participant shall have any direct or indirect voting rights hereunder except
with respect to any event described in Section 15.1 expressly requiring the
unanimous vote of all Lenders or, as applicable, all affected Lenders. Each
Lender agrees to incorporate the requirements of the preceding sentence into
each participation agreement which such Lender enters into with any Participant.
The Company agrees that if amounts outstanding under this Agreement are due and
payable (as a result of acceleration or otherwise), each Participant shall be
deemed to have the right of set-off in respect of its participating interest in
amounts owing under this Agreement and with respect to any Letter of Credit to
the same extent as if the amount of its participating interest were owing
directly to it as a Lender under this Agreement; provided that such right of
set-off shall be subject to the obligation of each Participant to share with the
Lenders, and the Lenders agree to share with each Participant, as provided in
Section 7.5. The Company also agrees that each Participant shall be entitled to
the benefits of Section 7.6 or SECTION 8 as if it were a Lender (provided that
on the date of the participation no Participant shall be entitled to any greater
compensation pursuant to Section 7.6 or SECTION 8 than would have been paid to
the participating Lender on such date if no participation had been sold and that
each Participant complies with Section 7.6(d) as if it were an Assignee).

 

                            15.7                Register.The Administrative
Agent shall maintain a copy of each Assignment Agreement delivered and accepted
by it and register (the “Register”) for the recordation of names and addresses
of the Lenders and the Commitment of each Lender from time to time and whether
such Lender is the original Lender or the Assignee. No assignment shall be
effective unless and until the Assignment Agreement is accepted and registered
in the Register. All records of transfer of a Lender’s interest in the Register
shall be conclusive, absent manifest error, as to the ownership of the interests
in the Loans. The Administrative Agent shall not incur any liability of any kind
with respect to any Lender with respect to the maintenance of the Register.




67

--------------------------------------------------------------------------------






 

                15.8                GOVERNING LAW.  THIS AGREEMENT AND EACH NOTE
SHALL BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
ILLINOIS APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH
STATE, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.

 

 

                15.9                Confidentiality.  As required by federal law
and the Administrative Agent’s policies and practices, the Administrative Agent
may need to obtain, verify, and record certain customer identification
information and documentation in connection with opening or maintaining
accounts, or establishing or continuing to provide services. The Administrative
Agent and each Lender agree to use commercially reasonable efforts (equivalent
to the efforts the Administrative Agent or such Lender applies to maintain the
confidentiality of its own confidential information) to maintain as confidential
all information provided to them by or on behalf of any Loan Party and
designated as confidential, except that the Administrative Agent and each Lender
may disclose such information (a) to Persons employed or engaged by the
Administrative Agent or such Lender in evaluating, approving, structuring or
administering the Loans and the Commitments; (b) to any assignee or participant
or potential assignee or participant that has agreed to comply with the covenant
contained in this Section 15.9 (and any such assignee or participant or
potential assignee or participant may disclose such information to Persons
employed or engaged by them as described in clause (a) above); (c) as required
or requested by any federal or state regulatory authority or examiner, or any
insurance industry association, or as reasonably believed by the Administrative
Agent or such Lender to be compelled by any court decree, subpoena or legal or
administrative order or process; (d) as, on the advice of the Administrative
Agent’s or such Lender’s counsel, is required by law; (e) in connection with the
exercise of any right or remedy under the Loan Documents or in connection with
any litigation to which the Administrative Agent or such Lender is a party;
(f) to any nationally recognized rating agency that requires access to
information about a Lender’s investment portfolio in connection with ratings
issued with respect to such Lender and such Lender uses reasonable efforts to
advise such rating agency of such confidentiality requirement (although any such
Lender shall have no liability for failure to give notice of such
confidentiality obligation unless such failure by such Lender was willful);
(g) to any Affiliate of the Administrative Agent, the Issuing Lender or any
other Lender who may provide Bank Products to the Loan Parties; or (h) that
ceases to be confidential through no fault of the Administrative Agent or any
Lender. Notwithstanding the foregoing, the Company consents to the publication
by the Administrative Agent or any Lender of a tombstone or similar advertising
material relating to the financing transactions contemplated by this Agreement,
and the Administrative Agent reserves the right to provide to industry trade
organizations information necessary and customary for inclusion in league table
measurements.

 

 

                15.10              Severability.  Whenever possible each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement. All obligations of the Company and rights of the Administrative Agent
and the Lenders expressed herein or in any other Loan Document shall be in
addition to and not in limitation of those provided by applicable law.




68

--------------------------------------------------------------------------------






 

                15.11              Nature of Remedies.  All Obligations of the
Company and rights of the Administrative Agent and the Lenders expressed herein
or in any other Loan Document shall be in addition to and not in limitation of
those provided by applicable law. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder, shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.

 

 

                15.12              Entire Agreement.  This Agreement, together
with the other Loan Documents, embodies the entire agreement and understanding
among the parties hereto and supersedes all prior or contemporaneous agreements
and understandings of such Persons, verbal or written, relating to the subject
matter hereof and thereof (except as relates to the fees described in
Section 5.4) and any prior arrangements made with respect to the payment by the
Company of (or any indemnification for) any fees, costs or expenses payable to
or incurred (or to be incurred) by or on behalf of the Administrative Agent or
the Lenders.

 

 

                15.13              Counterparts.  This Agreement may be executed
in any number of counterparts and by the different parties hereto on separate
counterparts and each such counterpart shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Agreement.
Receipt of an executed signature page to this Agreement by facsimile or other
electronic transmission shall constitute effective delivery thereof. Electronic
records of executed Loan Documents maintained by the Lenders shall deemed to be
originals.

 

 

                15.14              Successors and Assigns.  This Agreement shall
be binding upon the Company, the Lenders and the Administrative Agent and their
respective successors and assigns, and shall inure to the benefit of the
Company, the Lenders and the Administrative Agent and the successors and assigns
of the Lenders and the Administrative Agent. No other Person shall be a direct
or indirect legal beneficiary of, or have any direct or indirect cause of action
or claim in connection with, this Agreement or any of the other Loan Documents.
The Company may not assign or transfer any of its rights or Obligations under
this Agreement without the prior written consent of the Administrative Agent and
each Lender.

 

 

                15.15              Captions.  Section captions used in this
Agreement are for convenience only and shall not affect the construction of this
Agreement.

 

 

                15.16              Customer Identification - USA Patriot Act
Notice. Each Lender and LaSalle (for itself and not on behalf of any other
party) hereby notifies the Loan Parties that, pursuant to the requirements of
the USA Patriot Act, Title III of Pub. L. 107-56, signed into law October 26,
2001 (the “Act”), it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
the Loan Parties and other information that will allow such Lender or LaSalle,
as applicable, to identify the Loan Parties in accordance with the Act.

 

 

                15.17              INDEMNIFICATION BY THE COMPANY. IN
CONSIDERATION OF THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY THE
ADMINISTRATIVE AGENT, THE ISSUING LENDER AND THE LENDERS AND THE AGREEMENT TO
EXTEND THE COMMITMENTS PROVIDED HEREUNDER, THE COMPANY HEREBY AGREES TO
INDEMNIFY, EXONERATE AND HOLD THE ADMINISTRATIVE AGENT,




69

--------------------------------------------------------------------------------




THE ISSUING LENDER, EACH LENDER AND EACH OF THE OFFICERS, DIRECTORS, EMPLOYEES,
AFFILIATES AND AGENTS OF THE ADMINISTRATIVE AGENT, THE ISSUING LENDER, AND EACH
LENDER (EACH A “LENDER PARTY”) FREE AND HARMLESS FROM AND AGAINST ANY AND ALL
ACTIONS, CAUSES OF ACTION, SUITS, LOSSES, LIABILITIES, DAMAGES AND EXPENSES,
INCLUDING ATTORNEY COSTS (COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”), INCURRED
BY THE LENDER PARTIES OR ANY OF THEM AS A RESULT OF, OR ARISING OUT OF, OR
RELATING TO (A) ANY TENDER OFFER, MERGER, PURCHASE OF CAPITAL SECURITIES,
PURCHASE OF ASSETS (INCLUDING ANY SIMILAR TRANSACTION FINANCED OR PROPOSED TO BE
FINANCED IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY, WITH THE PROCEEDS OF ANY
OF THE LOANS, (B) THE USE, HANDLING, RELEASE, EMISSION, DISCHARGE,
TRANSPORTATION, STORAGE, TREATMENT OR DISPOSAL OF ANY HAZARDOUS SUBSTANCE AT ANY
PROPERTY OWNED OR LEASED BY ANY LOAN PARTY, (C) ANY VIOLATION OF ANY
ENVIRONMENTAL LAWS WITH RESPECT TO CONDITIONS AT ANY PROPERTY OWNED OR LEASED BY
ANY LOAN PARTY OR THE OPERATIONS CONDUCTED THEREON, (D) THE INVESTIGATION,
CLEANUP OR REMEDIATION OF OFFSITE LOCATIONS AT WHICH ANY LOAN PARTY OR THEIR
RESPECTIVE PREDECESSORS ARE ALLEGED TO HAVE DIRECTLY OR INDIRECTLY DISPOSED OF
HAZARDOUS SUBSTANCES OR (E) THE EXECUTION, DELIVERY, PERFORMANCE OR ENFORCEMENT
OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY ANY OF THE LENDER PARTIES,
EXCEPT FOR ANY SUCH INDEMNIFIED LIABILITIES ARISING ON ACCOUNT OF THE APPLICABLE
LENDER PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED BY A FINAL,
NONAPPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION. IF AND TO THE
EXTENT THAT THE FOREGOING UNDERTAKING MAY BE UNENFORCEABLE FOR ANY REASON, THE
COMPANY HEREBY AGREES TO MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND
SATISFACTION OF EACH OF THE INDEMNIFIED LIABILITIES WHICH IS PERMISSIBLE UNDER
APPLICABLE LAW. ALL OBLIGATIONS PROVIDED FOR IN THIS SECTION 15.17 SHALL SURVIVE
REPAYMENT OF THE LOANS, CANCELLATION OF THE NOTES, EXPIRATION OR TERMINATION OF
THE LETTERS OF CREDIT AND TERMINATION OF THIS AGREEMENT.

 

                15.18              Nonliability of Lenders. The relationship
between the Company on the one hand and the Lenders and the Administrative Agent
on the other hand shall be solely that of borrower and lender. Neither the
Administrative Agent nor any Lender has any fiduciary relationship with or duty
to any Loan Party arising out of or in connection with this Agreement or any of
the other Loan Documents, and the relationship between the Loan Parties, on the
one hand, and the Administrative Agent and the Lenders, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor. Neither
the Administrative Agent nor any Lender undertakes any responsibility to any
Loan Party to review or inform any Loan Party of any matter in connection with
any phase of any Loan Party’s business or operations. The Company agrees, on
behalf of itself and each other Loan Party, that neither the Administrative
Agent nor any Lender shall have liability to any Loan Party (whether sounding in
tort, contract or otherwise) for losses suffered by any Loan Party in connection
with, arising out of, or in any way related to the transactions contemplated and
the relationship established by the Loan




70

--------------------------------------------------------------------------------




Documents, or any act, omission or event occurring in connection therewith,
unless it is determined in a final non-appealable judgment by a court of
competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought. NO LENDER PARTY
SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY OTHERS OF ANY
INFORMATION OR OTHER MATERIALS OBTAINED THROUGH INTRALINKS OR OTHER SIMILAR
INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT, NOR SHALL
ANY LENDER PARTY HAVE ANY LIABILITY WITH RESPECT TO, AND THE COMPANY ON BEHALF
OF ITSELF AND EACH OTHER LOAN PARTY, HEREBY WAIVES, RELEASES AND AGREES NOT TO
SUE FOR ANY SPECIAL, PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ARISING OUT OF ITS
ACTIVITIES IN CONNECTION HEREWITH OR THEREWITH (WHETHER BEFORE OR AFTER THE
CLOSING DATE).  The Company acknowledges that it has been advised by counsel in
the negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party. No joint venture is created hereby or by the
other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Loan Parties and the Lenders.

 

                15.19              FORUM SELECTION AND CONSENT TO JURISDICTION.
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED
EXCLUSIVELY IN THE COURTS OF THE STATE OF ILLINOIS OR IN THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS; PROVIDED THAT NOTHING IN
THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE THE ADMINISTRATIVE AGENT
FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION. THE
COMPANY HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE
COURTS OF THE STATE OF ILLINOIS AND OF THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF ILLINOIS FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET
FORTH ABOVE. THE COMPANY FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT
THE STATE OF ILLINOIS. THE COMPANY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT
REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

 

                15.20              WAIVER OF JURY TRIAL.  EACH OF THE COMPANY,
THE ADMINISTRATIVE AGENT AND EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS
AGREEMENT, ANY NOTE, ANY OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT,
DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN
CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY LENDING RELATIONSHIP
EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH




71

--------------------------------------------------------------------------------




ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 

                15.21              Statutory Notice - Oral Commitments. Nothing
contained in the following notice shall be deemed to limit or modify the terms
of this Agreement and the other Loan Documents:

 

ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED AND
THAT IS IN ANY WAY RELATE TO THE CREDIT AGREEMENT AND THE LOAN DOCUMENTS. TO
PROTECT COMPANY AND EACH OTHER LOAN PARTY (BORROWER) AND ADMINISTRATIVE AGENT
AND THE LENDER (CREDITOR) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY
AGREEMENTS THE COMPANY AND ADMINISTRATIVE AGENT AND THE LENDERS REACH COVERING
SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING
TO MODIFY IT.

Company acknowledges that there are no other agreements between Administrative
Agent, Lenders, Company and the Loan Parties, oral or written, concerning the
subject matter of the Loan Documents, and that all prior agreements concerning
the same subject matter, including any proposal or commitment letter, are merged
into the Loan Documents and thereby extinguished.

[signature pages follow]




72

--------------------------------------------------------------------------------




         The parties hereto have caused this Agreement to be duly executed and
delivered by their duly authorized officers as of the date first set forth
above.
 

  CPI Corp., a Delaware corporation               By:  /s/ Gary W.
Douglass                                     Gary W. Douglass         Treasurer
                                  LaSalle Bank    National Association,    as
Administrative Agent, as Issuing Lender and as a    Lender                By:
 /s/ Margaret Dierkes                               Margaret Dierkes    
    Vice President




73

--------------------------------------------------------------------------------